 
 
 
 
 
 
$400,000,000 AMENDED AND RESTATED CREDIT AGREEMENT
 
BY AND AMONG
 
PEPCO HOLDINGS, INC.
 
as Borrower
 
and
 
THE LENDERS PARTY HERETO
 
and
 
BANK OF AMERICA, N.A.
 
as Administrative Agent and Swingline Lender
 
 
BANC OF AMERICA SECURITIES LLC,
 
as Sole Lead Arranger and Sole Book Runner
 
KEYBANK NATIONAL ASSOCIATION
JPMORGAN CHASE BANK, N.A.
SUNTRUST BANK
THE BANK OF NOVA SCOTIA
MORGAN STANLEY BANK, N.A.
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
WELLS FARGO BANK, N.A.
MANUFACTURERS AND TRADERS TRUST COMPANY
 
as Co-Documentation Agents
 
 
Dated as of October 16, 2009
 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
     
Page
ARTICLE I
DEFINITIONS                                                                                                                                   
1
 
1.1
Definitions                                                                                                                
1
 
1.2
Interpretation                                                                                                                
13
 
1.3
Accounting                                                                                                                
13
ARTICLE II THE
LOANS                                                                                                                                   
13
 
2.1
Commitments                                                                                                                
13
 
2.2
Intentionally
Omitted                                                                                                                
15
 
2.3
Required Payments;
Termination                                                                                                                
15
 
2.4
Intentionally
Omitted                                                                                                                
15
 
2.5
Ratable
Loans                                                                                                                
15
 
2.6
Types of
Advances                                                                                                                
15
 
2.7
Commitment Fee; Reductions in Aggregate
Commitment                                                                                                                
16
 
2.8
Minimum Amount of Each
Advance                                                                                                                
16
 
2.9
Prepayments                                                                                                                
16
 
2.10
Method of Selecting Types and Interest Periods for New
Advances                                                                                                                
16
 
2.11
Conversion and Continuation of Outstanding
Advances                                                                                                                
17
 
2.12
Changes in Interest Rate,
etc.                                                                                                                
18
 
2.13
Rates Applicable After
Default                                                                                                                
18
 
2.14
Method of
Payment                                                                                                                
18
 
2.15
Evidence of
Indebtedness                                                                                                                
18
 
2.16
Telephonic
Notices                                                                                                                
19
 
2.17
Interest Payment Dates; Interest and Fee
Basis                                                                                                                
19
 
2.18
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
19
 
2.19
Lending
Installations                                                                                                                
20
 
2.20
Non-Receipt of Funds by the
Agent                                                                                                                
20
ARTICLE III YIELD PROTECTION;
TAXES                                                                                                                                   
20
 
3.1
Yield
Protection                                                                                                                
20
 
3.2
Changes in Capital Adequacy
Regulations                                                                                                                
21
 
3.3
Availability of Types of
Advances                                                                                                                
21
 
3.4
Funding
Indemnification                                                                                                                
21
 
3.5
Taxes                                                                                                                
22
 
3.6
Mitigation of Circumstances; Lender Statements; Survival of Indemnity
23
 
3.7
Replacement of
Lender                                                                                                                
24
ARTICLE IV CONDITIONS
PRECEDENT                                                                                                                                   
24
 
4.1
Conditions Precedent to Amendment and Restatement of Existing Credit Agreement
24
 
4.2
Each Credit
Extension                                                                                                                
25
ARTICLE V REPRESENTATIONS AND
WARRANTIES                                                                                                                                   
25
 
5.1
Existence and
Standing                                                                                                                
25
 
5.2
Authorization and
Validity                                                                                                                
26
 
5.3
No Conflict; Government
Consent                                                                                                                
26
 
5.4
Financial
Statements                                                                                                                
26
 
5.5
No Material Adverse
Change                                                                                                                
26
 
5.6
Taxes                                                                                                                
26
 
5.7
Litigation and Contingent
Obligations                                                                                                                
26
 
5.8
Significant
Subsidiaries                                                                                                                
27
 
5.9
ERISA                                                                                                                
27
 
5.10
Accuracy of
Information                                                                                                                
27

 

 
  i

--------------------------------------------------------------------------------

 

 

 
5.11
Regulation
U                                                                                                                
27
 
5.12
Material
Agreements                                                                                                                
27
 
5.13
Compliance With
Laws                                                                                                                
27
 
5.14
Plan Assets; Prohibited
Transactions                                                                                                                
27
 
5.15
Environmental
Matters                                                                                                                
27
 
5.16
Investment Company
Act                                                                                                                
28
 
5.17
Insurance                                                                                                                
28
 
5.18
No
Default                                                                                                                
28
 
5.19
Ownership of
Properties                                                                                                                
28
 
5.20
OFAC                                                                                                                
28
ARTICLE VI
COVENANTS                                                                                                                                   
28
 
6.1
Financial
Reporting                                                                                                                
28
 
6.2
Use of
Proceeds                                                                                                                
30
 
6.3
Notice of Default/Rating
Change                                                                                                                
30
 
6.4
Conduct of
Business                                                                                                                
30
 
6.5
Taxes                                                                                                                
30
 
6.6
Insurance                                                                                                                
30
 
6.7
Compliance with
Laws                                                                                                                
31
 
6.8
Maintenance of
Properties                                                                                                                
31
 
6.9
Inspection                                                                                                                
31
 
6.10
Merger                                                                                                                
31
 
6.11
Sales of
Assets                                                                                                                
31
 
6.12
Liens                                                                                                                
32
 
6.13
Leverage
Ratio                                                                                                                
34
ARTICLE VII
DEFAULTS                                                                                                                                   
34
 
7.2
Nonpayment                                                                                                                
34
 
7.3
Certain Covenant
Breaches                                                                                                                
34
 
7.4
Other
Breaches                                                                                                                
34
 
7.5
Cross
Default                                                                                                                
34
 
7.6
Voluntary Bankruptcy,
etc.                                                                                                                
35
 
7.7
Involuntary Bankruptcy,
etc.                                                                                                                
35
 
7.8
Seizure of Property,
etc.                                                                                                                
35
 
7.9
Judgments                                                                                                                
35
 
7.10
ERISA                                                                                                                
35
 
7.11
Unenforceability of Loan
Documents                                                                                                                
36
 
7.12
Change in
Control                                                                                                                
36
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
36
 
8.1
Acceleration                                                                                                                
36
 
8.2
Amendments                                                                                                                
36
 
8.3
Preservation of
Rights                                                                                                                
37
ARTICLE IX GENERAL
PROVISIONS                                                                                                                                   
37
 
9.1
Survival of
Representations                                                                                                                
37
 
9.2
Governmental
Regulation                                                                                                                
37
 
9.3
Headings                                                                                                                
37
 
9.4
Entire
Agreement                                                                                                                
37
 
9.5
Several Obligations; Benefits of this
Agreement                                                                                                                
37
 
9.6
Expenses;
Indemnification                                                                                                                
38
 
9.7
Numbers of
Documents                                                                                                                
38
 
9.8
Disclosure                                                                                                                
38
 
9.9
Severability of
Provisions                                                                                                                
38
 
9.10
Nonliability of
Lenders                                                                                                                
38

 

 
ii

--------------------------------------------------------------------------------

 

 

 
9.11
Limited Disclosure
39
 
9.12
Nonreliance
39
 
9.13
USA PATRIOT ACT NOTIFICATION
39
 
9.14
Interest Rate Limitation
40
 
9.15
Amendment and Restatement; No Novation
40
ARTICLE X THE AGENT
40
 
10.1
Appointment; Nature of Relationship
40
 
10.2
Powers
41
 
10.3
General Immunity
41
 
10.4
No Responsibility for Loans Recitals etc.
41
 
10.5
Action on Instructions of Lenders
41
 
10.6
Employment of Agents and Counsel
41
 
10.7
Reliance on Documents; Counsel
42
 
10.8
Agent’s Reimbursement and Indemnification
42
 
10.9
Notice of Default
42
 
10.10
Rights as a Lender
42
 
10.11
Lender Credit Decision
42
 
10.12
Successor Agent
43
 
10.13
Agent’s Fee
43
 
10.14
Delegation to Affiliates
43
 
10.15
Other Agents
44
ARTICLE XI SETOFF; RATABLE PAYMENTS
44
 
11.1
Setoff
44
 
11.2
Ratable Payments
44
 
11.3
Payments Set Aside
44
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
45
 
12.1
Successors and Assigns
45
 
12.2
Participations
45
 
12.3
Assignments
46
 
12.4
Dissemination of Information
47
 
12.5
Grant of Funding Option to SPC
47
 
12.6
Tax Treatment
47
ARTICLE XIII
NOTICES                                                                                                                                   
47
 
13.1
Notices
47
ARTICLE XIV
COUNTERPARTS                                                                                                                                   
49
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
49
 
15.1
CHOICE OF LAW
49
 
15.2
CONSENT TO JURISDICTION
49
 
15.3
WAIVER OF JURY TRIAL; SERVICE OF PROCESS
49

 
 

 
iii 

--------------------------------------------------------------------------------

 

 
EXHIBITS
     
EXHIBIT A
 
COMPLIANCE CERTIFICATE
EXHIBIT B
 
ASSIGNMENT AGREEMENT
EXHIBIT C
 
NOTE
           
SCHEDULES
     
SCHEDULE 1
 
PRICING SCHEDULE
SCHEDULE 2
 
COMMITMENTS AND PRO RATA SHARES
SCHEDULE 3
 
SIGNIFICANT SUBSIDIARIES
SCHEDULE 4
 
LIENS

 

 
iv 

--------------------------------------------------------------------------------

 

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 16, 2009, is by
and among Pepco Holdings, Inc. (the “Borrower”), the Lenders (defined herein)
and Bank of America N.A., as administrative agent.
 
RECITALS
 
WHEREAS, Borrower has requested and the Lenders have agreed to make available to
Borrower, on an unsecured basis, a revolving credit facility in the initial
principal amount of $400,000,000, upon the terms and conditions set forth
herein, for the purpose of supporting commercial paper obligations and other
general corporate purposes of Borrower.
 
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
November 7, 2008 (the “Existing Credit Agreement”), by and among the Borrower,
the lenders party thereto and Bank of America, N.A., as administrative agent and
swingline lender.
 
WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend and
restate the Existing Credit Agreement on the terms and conditions of this
Agreement.
 
NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  As used in this Agreement:
 
“ACE” means Atlantic City Electric Company.
 
“Additional Board Authorization” means a copy, certified by the Secretary or
Assistant Secretary of Borrower, of an extract of resolutions of Borrower’s
Board of Directors, or an authorized committee thereof, authorizing the
incurrence by Borrower of Floating Rate Loans and Eurodollar Loans bearing
interest at a rate up to the highest rate contemplated by this Agreement.
 
“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Lender and
furnished to the Agent in connection with this Agreement.
 
“Advance” means a borrowing hereunder (i) made by the Lenders on the same
Borrowing Date or (ii) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Revolving Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.  “Advance” shall include the borrowing of
Swingline Loans.
 
“Affected Lender” is defined in Section 3.7.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the
 

 
 

--------------------------------------------------------------------------------

 

management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.  For purposes of Section 5.20, no person shall
be an “Affiliate” of Borrower solely by reason of owning less than a majority of
any class of voting securities of Borrower.
 
“Agent” means Bank of America in its capacity as contractual representative of
the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Agent appointed pursuant to Article X.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, (a) as increased from time to time pursuant to Section 2.2 or (b) as
reduced from time to time pursuant to the terms hereof.
 
“Agreement” means this Credit Agreement as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied, with respect to Borrower, in a manner
consistent with that used in preparing Borrower’s financial statements referred
to in Section 5.4.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
(a) the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% and (iii) the Eurodollar Base Rate
plus 1.0% plus (b) the Applicable Margin.
 
“Applicable Governmental Authorities” means, with respect to Borrower, the SEC
or any other federal or state governmental authority that has the power to
regulate the amount, terms or conditions of short-term debt of Borrower.
 
“Applicable Margin” means, with respect to Eurodollar Advances or Floating Rate
Advances, as applicable, to Borrower at any time, the percentage rate per annum
which is applicable at such time with respect to Eurodollar Advances or Floating
Rate Advances, as applicable, to Borrower in accordance with the provisions of
the Pricing Schedule.
 
“Arranger” means Banc of America Securities LLC and its successors, in its
capacity as sole lead arranger and book runner.
 
“Assignment Agreement” means an agreement substantially in the form of Exhibit
B.
 
“Authorized Officer” means any of the President, any Senior Vice President, any
Vice President, the Chief Financial Officer, the Treasurer or any Assistant
Treasurer of Borrower, acting singly.  Any document delivered hereunder that is
signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate and/or other action on the part of the
Borrower and such Authorized Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
 
“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.
 
“Borrower” is defined in the preamble.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.10.
 

 
2

--------------------------------------------------------------------------------

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means an event or series of events by which (a) any Person,
or two or more Persons acting in concert, acquire beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934)
of 30% or more (by number of votes) of the outstanding shares of Voting Stock of
Borrower; or (b) individuals who on the Closing Date were directors of Borrower
(the “Approved Directors”) shall cease for any reason to constitute a majority
of the board of directors of Borrower; provided that any individual becoming a
member of such board of directors subsequent to such date whose election or
nomination for election by Borrower’s shareholders was approved by a majority of
the Approved Directors shall be deemed to be an Approved Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person, or
two or more Persons acting in concert, other than a solicitation for the
election of one or more directors by or on behalf of the board of directors.
 
“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swingline Loans, in an aggregate amount
not exceeding the amount set forth on Schedule 2 or as set forth in any
Assignment Agreement relating to any assignment that has become effective
pursuant to Section 12.3(b), as such amount may be modified from time to time
pursuant to the terms hereof.
 
“Commitment Fee Rate” means, at any time, the “Commitment Fee Rate” applicable
at such time in accordance with the provisions of the Pricing Schedule.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the
 

 
3

--------------------------------------------------------------------------------

 

ordinary course of business.  The amount of any Contingent Obligation shall be
deemed equal to the stated or determinable amount of the primary obligation of
such other Person or, if such amount is not stated or is indeterminable, the
maximum reasonably anticipated liability of such Person in respect thereof.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.11.
 
“Credit Extension” means the making of an Advance.
 
“Default” means an event described in Article VII.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Swingline Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“DPL” means Delmarva Power & Light Company.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the applicable Eurodollar Rate or, if such
Advance is a Swingline Loan, the Eurodollar Market Index Rate.
 
“Eurodollar Base Rate” means:
 
(a)           for any interest rate calculation with respect to a Eurodollar
Advance for the relevant Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars appearing on
Reuters Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that (i) if Reuters Screen FRBD is not available to
the Agent for any reason, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the applicable British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if no such British
Bankers’ Association Interest
 

 
4

--------------------------------------------------------------------------------

 

Settlement Rate is available to the Agent, the applicable Eurodollar Base Rate
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which Bank of America or one of its Affiliate banks
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
Bank of America’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period; and
 
(b)           for any interest rate calculation with respect to a Floating Rate
Advance, the rate per annum equal to the British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as
of 11:00 a.m. (London time) two Business Days prior to the date of
determination, and having a term equal to one month commencing that day,
provided that (i) if Reuters Screen FRBD is not available to the Agent for any
reason, the applicable Eurodollar Base Rate shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the date of
determination, and having a term equal to one month commencing that day, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Agent, the applicable Eurodollar Base Rate shall instead be the
rate determined by the Agent to be the rate at which Bank of America or one of
its Affiliate banks offers to place deposits in U.S. dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the date of determination, in the approximate amount
of Bank of America’s relevant Floating Rate Loan and having a term equal to one
month commencing on that day.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate or, if such Loan is a
Swingline Loan, the Eurodollar Market Index Rate.
 
“Eurodollar Market Index Rate” means, with respect to a Swingline Loan, for any
day, the sum of (i) the quotient of (a) the Eurodollar Base Rate on such day for
an Interest Period of one (1) month, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance (other than a
Swingline Loan) for the relevant Interest Period, the sum of (i) the quotient of
(a) the Eurodollar Base Rate applicable to such Interest Period, divided by (b)
one minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) the Applicable Margin.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the Swingline Lender and the Agent, taxes imposed on its overall
net income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender, the Swingline Lender or the Agent is incorporated or
organized or (ii) the jurisdiction in which such Lender’s, the Swingline
Lender’s or the Agent’s principal executive office or such Lender’s applicable
Lending Installation is located.
 
“Existing Credit Agreement” has the meaning provided in the Recitals to this
Agreement.
 
“Facility Termination Date” means October 15, 2010 or any earlier date on which
the Aggregate Commitment is reduced to zero or the obligations of the Lenders to
make Credit Extensions to Borrower is terminated pursuant to Section 8.1.
 

 
5

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. on such
day on such transactions received by the Agent from three Federal funds brokers
of recognized standing selected by the Agent in its sole discretion.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.13, bears interest at the Alternate Base Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Alternate Base Rate.
 
“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.
 
“Granting Lender” is defined in Section 12.5.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (i) substantially all of the common equity, general partner or
similar interest of which are owned (either directly or indirectly through one
or more wholly owned Subsidiaries) at all times by Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of Borrower or a Subsidiary
of Borrower, and (B) payments made from time to time on the subordinated debt.
 
“Impacted Lender” means any Lender as to which (a) Agent has a good faith belief
that the Lender has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities or (b) an entity that controls the Lender has
been deemed insolvent or become subject to a bankruptcy or other similar
proceeding.
 
“Increase Notice” is defined in Section 2.2.
 
“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.
 

 
6

--------------------------------------------------------------------------------

 

“Intangible Transition Property” means assets described as “bondable transition
property” in the New Jersey Transition Bond Statute.
 
 “Interest Period” means, with respect to a Eurodollar Advance (other than a
Swingline Loan), a period of one, two, three or six months commencing on a
Business Day selected by Borrower for an Advance pursuant to this Agreement;
provided, that with respect to any period during the period commencing August
15, 2010 and ending on the Facility Termination Date, Borrower may select a
period of one or two weeks, if available, commencing on a Business Day selected
by Borrower for an Advance pursuant to this Agreement.  Such Interest Period
shall end on the day which corresponds numerically to such date one, two, three
or six months thereafter, provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.  Borrower may not select an Interest Period which ends
after the scheduled Facility Termination Date.
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns and, as the context requires, the
Swingline Lender.
 
“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or affiliate of such Lender specified as such in its Administrative
Questionnaire or otherwise selected by such Lender pursuant to Section 2.19.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).
 
“Loans” means the collective reference to the Revolving Loans and the Swingline
Loans.
 
“Loan Documents” means this Agreement and the Notes.
 
“Material Adverse Effect” means, with respect to Borrower, a material adverse
effect on (i) the business, Property, financial condition or results of
operations of Borrower and its Subsidiaries taken as a whole, (ii) the ability
of Borrower to perform its obligations under the Loan Documents or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Agent, the Swingline Lender or the Lenders against Borrower
thereunder; provided that in no event shall any Permitted PEPCO Asset Sale,
Permitted ACE Asset Sale, Permitted PHI Asset Sale, or Permitted DPL Asset Sale,
individually or in the aggregate, be deemed to cause or result in a Material
Adverse Effect.
 
“Material Indebtedness” is defined in Section 7.5.
 
“Maturity Date” means, the Facility Termination Date or such earlier date on
which the Obligations of Borrower become due and payable pursuant to Section
8.1.
 
“Moody’s” means Moody’s Investors Service, Inc.
 

 
7

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Worth” means, at any time, the sum, without duplication, at such time of
(a) Borrower’s stockholders’ equity plus (b) all Preferred Stock of Borrower
(excluding any Preferred Stock which is mandatorily redeemable on or prior to
the scheduled Facility Termination Date).
 
“New Jersey Transition Bond Statute” means the New Jersey Electric Discount and
Energy Corporation Act as in effect on the date hereof.
 
“Nonrecourse Indebtedness” means, with respect to Borrower, Indebtedness of
Borrower or any Subsidiary of Borrower (excluding Nonrecourse Transition Bond
Debt) secured by a Lien on the Property of Borrower or such Subsidiary, as the
case may be, the sole recourse for the payment of which is such Property and
where neither Borrower nor any of its Subsidiaries is liable for any deficiency
after the application of the proceeds of such Property.
 
“Nonrecourse Transition Bond Debt” means obligations evidenced by Transition
Bonds rated investment grade or better by S&P or Moody’s, representing a
securitization of Intangible Transition Property as to which obligations
Borrower or any Subsidiary of Borrower (other than a Special Purpose Subsidiary)
has no direct or indirect liability (whether as primary obligor, guarantor,
surety, provider of collateral security, through a put option, asset repurchase
agreement, capital maintenance agreement or debt subordination agreement, or
through any other right or arrangement of any nature providing direct or
indirect assurance of payment or performance of any such obligation in whole or
in part), except for liability to repurchase Intangible Transition Property
conveyed to the securitization vehicle, on terms and conditions customary in
receivables securitizations, in the event such Intangible Transition Property
violates representations and warranties of scope customary in receivables
securitizations.
 
“Non-U.S. Lender” is defined in Section 3.5(d).
 
“Note” means any promissory note substantially in the form of Exhibit C issued
at the request of a Lender or the Swingline Lender pursuant to Section 2.15.
 
“Obligations” means all unpaid principal of the Loans, all accrued and unpaid
interest on such Loans, all accrued and unpaid fees payable by Borrower and all
expenses, reimbursements, indemnities and other obligations payable by Borrower
to the Agent, the Swingline Lender, any other Lender or any other Indemnified
Party arising under any Loan Document.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” is defined in Section 3.5(b).
 
“Outstanding Credit Extensions” means, with respect to Borrower, the sum of the
aggregate principal amount of all outstanding Loans to Borrower.
 
“Participants” is defined in Section 12.2(a).
 
“Payment Date” means the last Business Day of each March, June, September and
December.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 

 
8

--------------------------------------------------------------------------------

 

“PCI” means Potomac Capital Investment Corporation.
 
“PEPCO” means Potomac Electric Power Company.
 
“Permitted ACE Asset Sale” means the sale of the capital stock or assets of any
Subsidiary of ACE other than a Significant Subsidiary of ACE, provided that the
fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.
 
“Permitted ACE Liens” means the Lien of the Mortgage and Deed of Trust dated
January 15, 1937 between ACE and The Bank of New York Mellon.
 
“Permitted DPL Asset Sale” means the sale of the capital stock or assets of any
Subsidiary of DPL other than a Significant Subsidiary of DPL, provided that the
fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.
 
“Permitted DPL Liens” means the Lien of the Mortgage and Deed of Trust dated
October 1, 1943 between DPL and The Bank of New York Mellon (as successor in
interest to The Chase Manhattan Bank), as trustee.
 
“Permitted PEPCO Asset Sale” means the sale of the capital stock or assets of
any Subsidiary of PEPCO other than a Significant Subsidiary of PEPCO, provided
that the fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.
 
“Permitted PEPCO Liens” means (a) the Lien of the Mortgage and Deed of Trust
dated July 1, 1936 from PEPCO to The Bank of New York Mellon; and (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO’s
control center.
 
“Permitted PHI Asset Sale” means the sale of (a) the centralized steam and
chilled water production facility located on an approximately three-quarter acre
site on the northeastern corner of the intersection of Atlantic and Ohio Avenues
in Atlantic City, New Jersey and related distribution facilities; (b) ownership
interests in cross-border leveraged leases and related assets owned by PCI and
its Subsidiaries in an aggregate amount not exceeding a book value of
$200,000,000; and (c) the retail energy supply business of Pepco Energy
Services, Inc.
 
“Permitted PHI Liens” means (a) Liens on assets of Conectiv Energy Supply, Inc.
or any other Subsidiary of Borrower (other than ACE, DPL or PEPCO or any
Subsidiary thereof) which is engaged primarily in the energy trading business (a
“Trading Subsidiary”) to secure obligations arising under energy trading
agreements entered into in the ordinary course of business consistent with the
past practice of DPL prior to September of 1999 and Liens on cash collateral to
secure guaranties by Borrower of the obligations of any Trading Subsidiary under
such energy trading agreements, provided that the aggregate amount of all such
cash collateral granted by Borrower shall not at any time exceed $100,000,000;
(b) Liens on the interests of (i) Pepco Energy Services, Inc., or any other
Subsidiary of Borrower (other than ACE, DPL or PEPCO or any Subsidiary thereof)
which may hereafter own the stock of CTS (the “CTS Parent”), in the capital
stock of Conectiv Thermal Systems, Inc. (“CTS”), (ii) CTS in Atlantic Jersey
Thermal Systems, Inc. (“AJTS”), Thermal Energy Limited Partnership I (“TELP I”)
and ATS Operating Services, Inc. and (iii) AJTS in TELP I, in each case securing
Indebtedness of CTS for which neither Borrower nor any of its Subsidiaries
(other than CTS and its Subsidiaries and, solely with respect to the pledge of
its interest in the capital stock of CTS, the CTS Parent) has any liability
(contingent or otherwise); (c) Liens granted by a bankruptcy remote Subsidiary
(the “SPV”) of Borrower to facilitate a structured financing in an amount not
exceeding $200,000,000; (d) Liens on the stock or assets of one or more
Subsidiaries of Borrower, other than ACE, DPL or PEPCO, in favor of the SPV; and
(e) Liens on

 
9

--------------------------------------------------------------------------------

 

the assets of Conectiv Energy Holding Company or its Subsidiaries, provided that
the aggregate principal amount of the Indebtedness secured by the Liens
contemplated by this clause (e) shall not exceed $400,000,000.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 430 of the Code
as to which Borrower or any other member of the Controlled Group may have any
liability.
 
“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.
 
“Pricing Schedule” means Schedule 1 hereto.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced by Bank of America, from time to time, changing when and as such prime
rate changes.  The Prime Rate is an index or base rate and shall not necessarily
be the lowest or best rate charged to its customers or other banks.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to any Lender, the percentage which such
Lender’s Commitment constitutes of the Aggregate Commitment (and/or, to the
extent the Commitments have terminated, the percentage which such Lender’s
Revolving Loans and participation in Swingline Loans constitutes of the
aggregate principal amount of all Loans).  The initial Pro Rata Share of each
Lender is set forth on Schedule 2, or in the Assignment Agreement pursuant to
which such Lender becomes a party hereto, as applicable.
 
“Public Reports” means Borrower’s (i) annual report on Form 10-K for the year
ended December 31, 2008, (ii) quarterly report on Form 10-Q for the quarters
ending March 31, 2009 and June 30, 2009, (iii) current report filed on Form 8-K
on August 6, 2009 and (iv) current report filed on Form 8-K on August 10, 2009.
 
“Purchasers” is defined in Section 12.3(a).
 
“Register” is defined in Section 12.3(c).
 
“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.
 
“Requested Commitment Increase” is defined in Section 2.2.
 

 
10

--------------------------------------------------------------------------------

 

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the Outstanding Credit Extensions to the Borrower.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.
 
“Revolving Loan” means, with respect to a Lender, any revolving loan made by
such Lender pursuant to Article II (or any conversion or continuation thereof),
but excluding any Swingline Loan.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Securitization Transaction” means any sale, assignment or other transfer by
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to Borrower or such Subsidiary or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of Borrower or such Subsidiary
supporting or securing payment by the obligor thereon of, or otherwise related
to, any such receivables.
 
“Significant Subsidiary” means, with respect to Borrower, a “significant
subsidiary” (as defined in Regulation S-X of the SEC as in effect on the date of
this Agreement) of Borrower; provided that each of PEPCO, DPL and ACE shall at
all times be a Significant Subsidiary of Borrower.
 
“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.
 
“SPC” is defined in Section 12.5.
 
“Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of ACE, substantially all of the assets of which are Intangible
Transition Property and proceeds thereof, formed solely for the purpose of
holding such assets and issuing Transition Bonds and, which complies with the
requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.
 
“SPV” is defined in the definition of Permitted PHI Liens.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
 
“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown
 

 
11

--------------------------------------------------------------------------------

 

in the consolidated financial statements of such Person and its Subsidiaries as
of the last day of the preceding fiscal year of such Person.
 
“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to
Borrower pursuant to Section 2.1(b).
 
“Swingline Sublimit” means an amount equal to 10% of the Aggregate
Commitment.  The Swingline Sublimit is part of, and not in addition to, the
Aggregate Commitment.
 
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note, but excluding Excluded Taxes and Other Taxes.
 
“Total Capitalization” means, at any time, the sum of the Total Indebtedness of
Borrower plus the Net Worth of Borrower, each calculated at such time.
 
“Total Indebtedness” means, at any time, all Indebtedness of Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
Agreement Accounting Principles, excluding, to the extent otherwise included in
Indebtedness of Borrower or any of its Subsidiaries, (a) any Nonrecourse
Transition Bond Debt; (b) to the extent it constitutes Nonrecourse Indebtedness,
any Indebtedness secured by liens described in clause (e) of the definition of
Permitted PHI Liens; (c) any other Nonrecourse Indebtedness of Borrower and its
Subsidiaries (excluding ACE, DPL and PEPCO and their Subsidiaries) to the extent
that the aggregate amount of such Nonrecourse Indebtedness does not exceed
$200,000,000; and (d) all Indebtedness of PCI and, without duplication, of
Borrower the proceeds of which were used to make loans or advances to PCI, in an
aggregate amount not exceeding the lesser of (i) the fair market value of the
equity collateral accounts in PCI’s energy leveraged lease portfolio or (ii)
$700,000,000.
 
“Transferee” is defined in Section 12.4.
 
“Transition Bonds” means  bonds described as “transition bonds” in the New
Jersey Transition Bond Statute.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 

 
12

--------------------------------------------------------------------------------

 

1.2           Interpretation
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.
 
(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
 
(c)           The term “including” is not limiting and means “including without
limitation.”
 
(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.
 
(f)           Unless otherwise expressly provided herein, references herein
shall be references to Eastern time (daylight or standard as applicable).
 
1.3           Accounting.
 
(a)           Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for Borrower and all of its Subsidiaries, including those
Subsidiaries of Borrower, if any, which are unconsolidated on Borrower’s audited
financial statements.
 
(b)           If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth herein
with respect to Borrower and either Borrower or the Required Lenders shall so
request, the Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in Agreement Accounting Principles (subject to the approval of
the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles as in effect prior to such change and (ii) Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in Agreement Accounting Principles.
 
ARTICLE II
THE LOANS
 
2.1           Commitments.
 
(a)           Revolving Loans.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to Borrower and
to participate in Swingline Loans made to Borrower, in amounts not to exceed in
the aggregate at any one time outstanding the amount of such
 

 
13

--------------------------------------------------------------------------------

 

Lender’s Commitment; provided that, after giving effect to any Credit Extension
hereunder, (i) the aggregate principal amount of all Revolving Loans by such
Lender to Borrower plus such Lender’s Pro Rata Share of the aggregate principal
amount of all Swingline Loans to Borrower shall not exceed such Lender’s
Commitment and (ii) the Outstanding Credit Extensions to Borrower shall not at
any time exceed the Aggregate Commitment.  Within the foregoing limits, Borrower
may from time to time borrow, prepay pursuant to Section 2.9 and reborrow
hereunder prior to the Facility Termination Date.
 
(b)           Swingline Loans.
 
(i)           Subject to the terms and conditions set forth in this Agreement,
the Swingline Lender may, in its discretion and in reliance upon the agreements
of the other Lenders set forth in this Section 2.01(b) make Swingline Loans to
Borrower from time to time from the Closing Date through, but not including, the
Facility Termination Date; provided, that (i) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the Swingline Sublimit and (ii) the aggregate principal amount
of all Revolving Loans by such Lender to Borrower plus such Lender’s Pro Rata
Share of the aggregate principal amount of all Swingline Loans to Borrower shall
not exceed such Lender’s Commitment; provided, further, that, subject to Section
2.1(b)(ii), Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan.  To request a Swingline Loan, Borrower
shall notify the Agent in accordance with Section 2.10 hereof.  Borrower shall
be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and subject to the conditions of this Agreement.
 
(ii)           The Swingline Lender may, at any time and from time to time, give
written notice to the Agent (a “Swingline Borrowing Notice”), on behalf of
Borrower (and Borrower hereby irrevocably authorizes and directs the Swingline
Lender to act on its behalf), requesting that the Lenders (including the
Swingline Lender) make Revolving Loans to Borrower in an amount equal to the
unpaid principal amount of any Swingline Loan. The Swingline Borrowing Notice
shall include the information with respect to each Revolving Loan set forth in
Section 2.10.  The Swingline Lender shall provide a copy of any such notice to
Borrower.  Each Lender shall make a Revolving Loan in same day funds in an
amount equal to its respective Pro Rata Share of Revolving Loans as required to
repay the Swingline Loan outstanding to the Swingline Lender promptly upon
receipt of a Swingline Borrowing Notice but in no event later than 1:00 p.m. on
the next succeeding Business Day after such Swingline Borrowing Notice is
received.  On the date of such Revolving Loan, the Swingline Loan (including the
Swingline Lender’s Pro Rata Share thereof, in its capacity as a Lender) shall be
deemed to be repaid with the proceeds thereof and shall thereafter be reflected
as a Revolving Loan on the books and records of the Agent.  No Lender’s
obligation to fund its respective Pro Rata Share of a Swingline Loan shall be
affected by any other Lender’s failure to fund its Pro Rata Share of any
Swingline Loan, nor shall any Lender’s Pro Rata Share be increased as a result
of any such failure of any other Lender to fund its Pro Rata Share of any
Swingline Loan.
 
(iii)           If not repaid earlier, Borrower shall pay to the Swingline
Lender the amount of each Swingline Loan within seven days of receipt of such
Swingline Loan.  If any portion of any such amount paid to the Swingline Lender
shall be recovered by or on behalf of Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders in accordance with their respective Pro Rata Share
(unless the amounts so recovered by or on behalf of Borrower pertain to a
Swingline Loan extended after the occurrence and during the continuance of a
Default of which the Agent has received notice in the manner required pursuant
to Section 10.9 and which such Event of Default has not been waived pursuant to
the terms hereof).  If any payment received by the Swingline Lender under
 

 
14

--------------------------------------------------------------------------------

 

any of the circumstances described in Section 11.3 (including pursuant to any
settlement entered into by the Swingline Lender in its discretion), each Lender
shall pay to the Swingline Lender its Pro Rata Share thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Effective
Rate.  The Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
(iv)           Each Lender acknowledges and agrees that its obligation to repay
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV.  Further, each Lender agrees and acknowledges that if prior to the
repayment of any outstanding Swingline Loans pursuant to this Section, one of
the events described in Section 7.6 or 7.7 shall have occurred, or if a
Revolving Loan may not be (as determined in the reasonable discretion of the
Agent), or is not, made in accordance with the foregoing provisions, each Lender
will, on the date the applicable Revolving Loan would have been made, purchase
an undivided participating interest in such Swingline Loan in an amount equal to
its Pro Rata Share of the aggregate amount of such Swingline Loan.  Each Lender
will immediately transfer to the Swingline Lender, in immediately available
funds, the amount of its participation and upon receipt thereof the Swingline
Lender will deliver to such Lender a certificate evidencing such participation
dated the date of receipt of such funds and for such amount, such certificate to
be conclusive absent manifest error.  Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Lender (including pursuant to a
participation made by the Swingline Lender) its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded).
 
(v)           The Swingline Lender shall be responsible for invoicing the
Borrower for interest on the Swingline Loans.  Until each Lender funds its
Revolving Loans or participations pursuant to this Section 2.1(b) to refinance
such Lender’s Pro Rata Share of any Swingline Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swingline Lender.
 
(vi)           The Borrower shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.
 
2.2           Intentionally Omitted.
 
2.3           Required Payments; Termination.  All outstanding Advances to
Borrower and all other unpaid Obligations of such Borrower shall be paid in full
by Borrower on the Maturity Date.
 
2.4           Intentionally Omitted.
 
2.5           Ratable Loans.  Each Advance (other than Swingline Loans)
hereunder shall be made by the Lenders ratably in accordance with their Pro Rata
Shares.
 
2.6           Types of Advances.  The Advances (other than Swingline Loans) to
Borrower may be Floating Rate Advances or Eurodollar Advances, or a combination
thereof, as selected by Borrower in accordance with Sections 2.10 and 2.11.
 

 
15

--------------------------------------------------------------------------------

 

2.7           Commitment Fee; Reductions in Aggregate Commitment.
 
(a)           Borrower agrees to pay to the Agent for the account of the Lenders
according to their Pro Rata Shares a commitment fee at a per annum rate equal to
the Commitment Fee Rate on the average daily unused portion of the Aggregate
Commitment.  Commitment fees payable by Borrower shall accrue from the Closing
Date to the Facility Termination Date (or, if later, to the date all of
Borrower’s Obligations have been paid in full) and shall be payable on each
Payment Date and on the Facility Termination Date (and, if applicable,
thereafter on demand).  For purposes of clarification, Swingline Loans shall not
be considered outstanding for purposes of determining the unused portion of the
Aggregate Commitment in calculating commitment fees.
 
(b)           Borrower may permanently reduce the Aggregate Commitment ratably
among the Lenders in accordance with their Pro Rata Shares, and in integral
multiples of $10,000,000, upon at least five Business Days’ written notice to
the Agent, which notice shall specify the amount of any such reduction, provided
that the Aggregate Commitment may not be reduced below the amount of the
Outstanding Credit Extensions on the date of such notice.  All fees in respect
of the Aggregate Commitment accrued until the effective date of any termination
of the Aggregate Commitment shall be paid on the effective date of such
termination.
 
2.8           Minimum Amount of Each Advance.  Each Advance shall be in the
amount of $5,000,000 or a higher integral multiple of $1,000,000 (or, in the
case of a Swingline Loan, in the amount of $500,000 or a higher integral
multiple of $100,000); provided that any Floating Rate Advance may be in the
amount of the unused Aggregate Commitment.
 
2.9           Prepayments.
 
(a)           Mandatory.  If at any time Borrower’s Outstanding Credit
Extensions exceed the Aggregate Commitment, Borrower shall immediately prepay
Loans in an amount (rounded upward, if necessary, to an integral multiple of
$1,000,000) sufficient to eliminate such excess.  If at any time the aggregate
principal amount of all outstanding Swingline Loans exceeds the Swingline
Sublimit (including, without limitation, after giving effect to any reduction of
the Aggregate Commitment pursuant to Section 2.7), Borrower shall immediately
prepay Swingline Loans in an amount sufficient to eliminate such excess.
 
(b)           Voluntary.  Borrower may from time to time prepay, without penalty
or premium, all outstanding Floating Rate Advances to such Borrower, or any
portion of the outstanding Floating Rate Advances to such Borrower in the amount
of $5,000,000 or a higher integral multiple of $1,000,000, upon one Business
Day’s prior notice to the Agent.  Borrower may from time to time prepay, without
penalty or premium, all outstanding Swingline Loans, or any portion of the
outstanding Swingline Loans in the amount of $500,000 or a higher integral
multiple of $100,000, on any Business Day if notice is given to the Agent by
1:00 p.m. on such Business Day.  Borrower may from time to time prepay, all
outstanding Eurodollar Advances (other than Swingline Loans), or any portion of
the outstanding Eurodollar Advances in the amount of $5,000,000 or a higher
integral multiple of $1,000,000, upon three Business Days’ prior notice to the
Agent.  Any prepayment of Eurodollar Advances shall be without premium or
penalty but shall be subject to the payment of any funding indemnification
amounts covered by Section 3.4.
 
2.10           Method of Selecting Types and Interest Periods for New
Advances.  Subject to Section 4.2(v), Borrower shall select the Type of Advance
and, in the case of each Eurodollar Advance (other than a Swingline Loan), the
Interest Period applicable thereto from time to time.  All Swingline Loans shall
bear interest at the Eurodollar Market Index Rate.  Borrower shall give the
Agent irrevocable
 

 
16

--------------------------------------------------------------------------------

 

notice (a “Borrowing Notice”) not later than 11:00 a.m. on the Borrowing Date of
each Floating Rate Advance and each Swingline Loan and three Business Days
before the Borrowing Date for each Eurodollar Advance (other than a Swingline
Loan), specifying:
 
(i)           the Borrowing Date, which shall be a Business Day, of such
Advance,
 
(ii)           the aggregate amount of such Advance,
 
(iii)           the Type of Advance selected, and
 
(iv)           in the case of each Eurodollar Advance (other than a Swingline
Loan), the Interest Period applicable thereto.
 
Not later than 1:00 p.m. on each Borrowing Date for each Revolving Loan, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available to the Agent at its address specified pursuant to Article
XIII.  The Agent will promptly make the funds so received from the Lenders
available to Borrower at the Agent’s aforesaid address.  Not later than 1:00
p.m. on each Borrowing Date for each Swingline Loan, the Swingline Lender shall
make available its Swingline Loan in funds immediately available to Borrower at
the Agent’s aforesaid address.  If the Borrower fails to specify a Type of
Advance in a Borrowing Notice, then the applicable Advance shall be made as a
Floating Rate Advance; provided, however, if the Borrower cannot satisfy the
conditions precedent set forth in Section 4.2(v), such applicable Advance shall
be made as a Eurodollar Advance with an Interest Period of one month.  If the
Borrower requests a Eurodollar Advance but fails to specify an Interest Period,
it will be deemed to have specified an Interest Period of one month.
 
2.11           Conversion and Continuation of Outstanding Advances.  Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.11 or are repaid in accordance with Section 2.9.  Each Eurodollar
Advance (other than Swingline Loans) shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.9, (y) Borrower shall have given the Agent a Conversion/Continuation
Notice requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for a subsequent Interest Period or (z)
the Agent has not received the Additional Board Authorization, in which case
such Eurodollar Advance must be repaid.  Subject to the terms of Section 2.8,
Borrower may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurodollar Advance.  Borrower shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 11:00 a.m. at least three Business Days prior to the date
of the requested conversion or continuation, specifying:
 
(i)           the requested date, which shall be a Business Day, of such
conversion or continuation,
 
(ii)           the aggregate amount and Type of the Advance which is to be
converted or continued, and
 
(iii)           the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.
 

 
17

--------------------------------------------------------------------------------

 

After giving effect to all Advances, all conversions and all continuations,
there shall be no more than 8 Interest Periods in effect with respect to all
Loans.
 
2.12           Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurodollar Advance into a
Floating Rate Advance pursuant to Section 2.11 to the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.11, at a rate per
annum equal to the Alternate Base Rate for such day.  Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base
Rate.  Each Eurodollar Advance (other than Swingline Loans) shall bear interest
on the outstanding principal amount thereof from the first day of each Interest
Period applicable thereto to the last day of such Interest Period at the
Eurodollar Rate applicable to such Eurodollar Advance based upon Borrower’s
selections under Sections 2.10 and 2.11 and otherwise in accordance with the
terms hereof.  Each Swingline Loan shall bear interest on the outstanding
principal amount thereof at the Eurodollar Market Index Rate and otherwise in
accordance with the terms hereof.
 
2.13           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11, during the continuance of a Default
or Unmatured Default, (a) the Required Lenders may, at their option, by notice
to Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance and (b) the Swingline Lender
may, at its option, declare that no Swingline Loans shall be made to
Borrower.  During the continuance of a Default, the Required Lenders may, at
their option, by notice to Borrower (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum and (ii) each Floating Rate Advance and each Swingline Loan shall bear
interest at a rate per annum equal to the Alternate Base Rate in effect from
time to time plus 2% per annum, provided that (A) during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses (i)
and (ii) above shall be applicable to all Outstanding Credit Extensions to
Borrower without any election or action on the part of the Agent or any Lender
and (B) if the Agent has not received the Additional Board Authorization
evidencing the authorization of the Borrower to accrue interest at the rates set
forth in this Section 2.13, the Borrower shall immediately repay all outstanding
amounts owing hereunder.
 
2.14           Method of Payment.  Except as otherwise expressly provided
herein, all payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent at the
Agent’s address specified pursuant to Article XIII, or at any other office of
the Agent specified in writing by the Agent to Borrower, by 1:00 p.m. on the
date when due and shall be applied ratably by the Agent among the Lenders.  Each
payment delivered to the Agent for the account of any Lender shall be delivered
promptly by the Agent to such Lender in the same type of funds that the Agent
received at its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Agent from such Lender.
 
2.15           Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender to Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 

 
18

--------------------------------------------------------------------------------

 

(b)           The Agent shall also maintain accounts in which it will record (i)
the amount of each Loan to Borrower made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Agent
hereunder from Borrower and each Lender’s share thereof.
 
(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of Borrower to repay the Obligations in
accordance with their terms.
 
(d)           Any Lender may request that its Loans to Borrower be evidenced by
a Note.  In such event, Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender.  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 12.3, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (a) and (b) above.
 
2.16           Telephonic Notices.  Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, to effect selections of Types
of Advances and to transfer funds based on telephonic notices made by any person
the Agent or any Lender in good faith believes to be acting on behalf of
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically.  Borrower agrees that upon the request of the Agent or any
Lender, Borrower will deliver promptly to the Agent a written confirmation
signed by an Authorized Officer of Borrower, of each telephonic notice given by
Borrower pursuant to the preceding sentence.  If the written confirmation
differs in any material respect from the action taken by the Agent and the
Lenders, the records of the Agent and the Lenders shall govern absent manifest
error.
 
2.17           Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance and each Swingline Loan shall be payable on each
Payment Date, on any date on which such Floating Rate Advance is prepaid,
whether due to acceleration or otherwise, and at maturity.  Interest accrued on
that portion of the outstanding principal amount of any Floating Rate Advance
converted into a Eurodollar Advance (other than Swingline Loans) on a day other
than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period (and, in the case of a six-month Interest Period, on
the day which is three months after the first day of such Interest Period), on
any date on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Interest on Floating Rate Advances which are
bearing interest at the Alternate Base Rate shall be calculated for actual days
elapsed on the basis of a 365-day year or, when appropriate, 366-day year.  All
other interest and all fees shall be calculated for actual days elapsed on the
basis of a 360-day year.  Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to 1:00 p.m. at the place of payment.  If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.  Each
determination by the Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
2.18           Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each
 

 
19

--------------------------------------------------------------------------------

 

notice of reduction in the Aggregate Commitment, Swingline Borrowing Notice,
Borrowing Notice, Conversion/Continuation Notice, notice of repayment and
Increase Notice received by the Agent hereunder.  The Agent will notify each
Lender of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
 
2.19           Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Agent and Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
 
2.20           Non-Receipt of Funds by the Agent.  Unless Borrower or a Lender,
as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made.  The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If a Lender or Borrower, as the case may be, has not in fact made
such payment to the Agent, the applicable Lender and the Borrower severally
agree to, on demand by the Agent, pay to the Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date such amount was so made available by the Agent until the
date the Agent recovers such amount at a rate per annum equal to (x) in the case
of payment by a Lender, the Federal Funds Effective Rate for such day for the
first three days and, thereafter, the interest rate applicable to the relevant
Loan or (y) in the case of payment by Borrower, the interest rate applicable to
the relevant Obligation.
 
ARTICLE III
YIELD PROTECTION; TAXES
 
3.1           Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Swingline Lender,
any other Lender or any applicable Lending Installation with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:
 
(i)           subjects the Swingline Lender, any other Lender or any applicable
Lending Installation to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to the Swingline Lender or any
Lender in respect of its Eurodollar Loans, or
 
(ii)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Swingline
Lender, any other Lender or any applicable Lending Installation (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances), or
 
(iii)           imposes any other condition the result of which is to increase
the cost to the Swingline Lender, any other Lender or any applicable Lending
Installation of making, funding or
 

 
20

--------------------------------------------------------------------------------

 

maintaining its Eurodollar Loans or reduces any amount receivable by the
Swingline Lender, any other Lender or any applicable Lending Installation in
connection with its Eurodollar Loans, or requires the Swingline Lender, any
other Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Eurodollar Loans held or interest
received by it, in each case by an amount deemed material by such Lender, and
the result of any of the foregoing is to increase the cost to the Swingline
Lender, such other Lender or such applicable Lending Installation of making or
maintaining its Eurodollar Loans or Commitment or to reduce the return received
by the Swingline Lender, such other Lender or such applicable Lending
Installation in connection with its Eurodollar Loans or Commitment, then, within
15 days of demand by the Swingline Lender or such other Lender, Borrower shall
pay the Swingline Lender or such other Lender such additional amount or amounts
as will compensate the Swingline Lender or such Lender for such increased cost
or reduction in amount received.
 
3.2           Changes in Capital Adequacy Regulations.  If the Swingline Lender
or another Lender determines the amount of capital required or expected to be
maintained by the Swingline Lender or such Lender, any Lending Installation of
such Lender or any corporation controlling, the Swingline Lender or such Lender
is increased as a result of a Change, then, within 15 days of demand by the
Swingline Lender or such Lender, Borrower shall pay the Swingline Lender or such
other Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which, the Swingline Lender or
such other Lender determines is attributable to this Agreement, Loans
outstanding hereunder (or participations therein) or its Commitment to make
Loans (after taking into account such Lender’s policies as to capital
adequacy).  “Change” means (i) any change after the date of this Agreement in
the Risk Based Capital Guidelines (as defined below) or (ii) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by the Swingline Lender, any other Lender
or any Lending Installation or any corporation controlling any Lender.  “Risk
Based Capital Guidelines” means (i) the risk based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.
 
3.3           Availability of Types of Advances.  If any Lender or the Swingline
Lender notifies the Agent that maintenance of its Eurodollar Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if any governmental
authority has imposed material restrictions on the authority of such Lender or
Swingline Lender to purchase or sell, or take deposits of, U.S. Dollars in the
London interbank market, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available, (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances or
(iii) adequate reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Advance,
then the Agent shall suspend the availability of Eurodollar Advances and require
any affected Eurodollar Advances to be repaid or, if the Agent has received the
Additional Board Authorization, converted to Floating Rate Advances, subject to
the payment of any funding indemnification amounts required by Section 3.4.
 
3.4           Funding Indemnification.  If any payment of a Eurodollar Advance
(other than a Swingline Loan) occurs on a day which is not the last day of an
Interest Period therefor, whether because of acceleration, prepayment or
otherwise, or a Eurodollar Advance (other than a Swingline Loan) is not
 

 
21

--------------------------------------------------------------------------------

 

made on the date specified by Borrower for any reason other than default by the
Lenders, Borrower shall indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Advance.
 
3.5           Taxes.
 
(a)           All payments by Borrower to or for the account of the Swingline
Lender, any other Lender or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes.  If Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to the Swingline Lender, any other Lender or the Agent, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5), the Swingline Lender, such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Borrower shall make such deductions, (iii)
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) Borrower shall furnish to the Agent the
original copy of a receipt evidencing payment thereof within 30 days after such
payment is made.
 
(b)           In addition, Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made by it hereunder or under any
Note or from its execution or delivery of, or otherwise attributable to Borrower
in connection with, this Agreement or any Note (“Other Taxes”).
 
(c)           Borrower hereby agrees to indemnify the Swingline Lender, each
other Lender and the Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Swingline Lender, such Lender or the Agent and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date the Swingline Lender, such Lender or the Agent makes demand
therefor pursuant to Section 3.6.
 
(c)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date of this Agreement, (i)
deliver to Borrower and the Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and (ii)
deliver to Borrower and the Agent a United States Internal Revenue Form W-8BEN
or W-9, as the case may be, and certify that it is entitled to an exemption from
United States backup withholding tax.  Each Non-U.S. Lender further undertakes
to deliver to Borrower and the Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by Borrower or the Agent.  All forms or
amendments described in the preceding sentence shall certify that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises Borrower and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
 
(e)           For any period during which a Non-U.S. Lender has failed to
provide Borrower with an appropriate form pursuant to clause (d) above (unless
such failure is due to a change in treaty, law or
 

 
22

--------------------------------------------------------------------------------

 

regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), Borrower shall not be required to
increase any amount payable to such Non-U.S. Lender pursuant to Section
3.5(a)(i) or to otherwise indemnify such Lender under this Section 3.5 with
respect to Taxes imposed by the United States; provided that, should a Non-U.S.
Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under clause (d) above, Borrower shall take such steps as such Non-U.S.
Lender shall reasonably request to assist such Non-U.S. Lender to recover such
Taxes.
 
(f)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.
 
(g)           If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent).  The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.
 
3.6           Mitigation of Circumstances; Lender Statements; Survival of
Indemnity.  Each Lender (including the Swingline Lender) shall promptly notify
Borrower and the Agent of any event of which it has knowledge which will result
in, and will use reasonable commercial efforts available to it (and not, in such
Lender’s good faith judgment, otherwise disadvantageous to such Lender) to
mitigate or avoid, (i) any obligation of Borrower to pay any amount pursuant to
Section 3.1, 3.2 or 3.5 and (ii) the unavailability of Eurodollar Advances under
Section 3.3 (and, if any Lender (including the Swingline Lender) has given
notice of any such event described above and thereafter such event ceases to
exist, such Lender shall promptly so notify Borrower and the Agent).  Without
limiting the foregoing, each Lender (including the Swingline Lender) shall, to
the extent reasonably possible, designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender.  Any Lender
(including the Swingline Lender) claiming compensation under Section 3.1, 3.2,
3.4, or 3.5 shall deliver a written statement to Borrower (with a copy to the
Agent) as to the amount due under the applicable Section, which statement shall
set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on Borrower in
the absence of manifest error.  Determination of amounts payable under any such
Section in connection with a Eurodollar Loan shall be calculated as though each
Lender (including the Swingline Lender) funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate or Eurodollar Market Index
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender (including the Swingline Lender) shall be payable on demand after receipt
by Borrower of such written statement.  Notwithstanding any other provision of
this Article III, if any Lender (including the Swingline Lender) fails to notify
Borrower of any event or circumstance which
 

 
23

--------------------------------------------------------------------------------

 

will entitle such Lender to compensation from Borrower pursuant to Section 3.1,
3.2 or 3.5 within 60 days after such Lender obtains knowledge of such event or
circumstance, then Borrower will not be responsible for any such compensation
arising prior to the 60th day before Borrower receives notice from such Lender
of such event or circumstance.  The obligations of Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.
 
3.7           Replacement of Lender.  If any Lender makes a demand for
compensation under Section 3.1, 3.2 or 3.5 or a notice of the type described in
Section 3.3 (any such Lender, an “Affected Lender”), then Borrower may replace
such Affected Lender as a party to this Agreement with one or more other Lenders
and/or Purchasers which are willing to accept an assignment from such Lender,
and upon notice from Borrower such Affected Lender shall assign, without
recourse or warranty, its Commitment, its Loans and all of its other rights and
obligations hereunder to such other Lenders and/or Purchasers for a purchase
price equal to the sum of the principal amount of the Loans so assigned, all
accrued and unpaid interest thereon, such Affected Lender’s ratable share of all
accrued and unpaid fees, any amount payable pursuant to Section 3.4 as a result
of such Affected Lender receiving payment of any Eurodollar Loan prior to the
end of an Interest Period therefor (assuming for such purpose that receipt of
payment pursuant to such assignment constitutes payment of each outstanding
Eurodollar Loan) and all other obligations owed to such Affected Lender
hereunder.
 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1           Conditions Precedent to Amendment and Restatement of Existing
Credit Agreement.  The effectiveness of this Agreement is subject to the
conditions precedent that the Agent has received (a) evidence, reasonably
satisfactory to the Agent, that all fees and (to the extent billed) expenses
which are payable on or before the date hereof to the Arranger, the Agent or any
Lender hereunder or in connection herewith have been (or concurrently with the
execution of this Agreement by the parties will be) paid in full; and (b) each
of the following documents (with sufficient copies for each Lender):
 
(i)           A copy of each of the certificate of incorporation, together with
all amendments thereto, and the bylaws of Borrower, certified by the Secretary
or Assistant Secretary of Borrower.
 
(ii)           An incumbency certificate from Borrower, executed by the
Secretary or Assistant Secretary of Borrower, which shall identify by name and
title and bear the signatures of the officers of Borrower authorized to sign
this Agreement, any Notes and any Borrowing Notice, upon which certificate the
Agent shall be entitled to rely until informed of any change in writing by
Borrower.
 
(iii)           A copy of a certificate of good standing of Borrower, certified
by the appropriate governmental officer in the jurisdiction of incorporation of
Borrower.
 
(iv)           A copy, certified by the Secretary or Assistant Secretary of
Borrower, of resolutions of Borrower’s Board of Directors authorizing the
execution, delivery and performance of the Loan Documents.
 
(v)           A certificate, signed by an Authorized Officer of Borrower,
stating that on the Closing Date, no Default or Unmatured Default has occurred
and is continuing with respect to Borrower.
 

 
24

--------------------------------------------------------------------------------

 

(vi)           Any Notes requested by a Lender pursuant to Section 2.15 payable
to the order of such requesting Lender.
 
(vii)           Copies of all governmental approvals, if any, necessary for
Borrower to enter into the Loan Documents and to obtain Credit Extensions
hereunder.
 
(viii)           Such other documents as any Lender or its counsel may
reasonably request, including, without limitation, opinions of legal counsel to
the Borrower, addressed to the Agent and each Lender, dated as of the Closing
Date, in form and substance reasonably satisfactory to the Agent.
 
4.2           Each Credit Extension.  Neither the Lenders nor the Swingline
Lender shall be required to make any Credit Extension to Borrower unless on the
date of such Credit Extension:
 
(i)           No Default or Unmatured Default exists or will result from such
Credit Extension.
 
(ii)           The representations and warranties of Borrower contained in
Article V, (with the exception of the representations and warranties contained
in Sections 5.5, 5.7. and 5.15 which shall only be made as of the Closing Date),
are true and correct in all material respects as of the date of such Credit
Extension except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.
 
(iii)           After giving effect to such Credit Extension, Borrower’s
Outstanding Credit Extensions will not exceed Borrower’s borrowing authority as
allowed by Applicable Governmental Authorities.
 
(iv)           All legal matters incident to the making of such Credit Extension
shall be reasonably satisfactory to the Lenders and their counsel.
 
(v)           If the Credit Extension is for a Floating Rate Advance, the Agent
has received (with sufficient copies for each Lender) the Additional Board
Authorization.
 
Each request for a Credit Extension by Borrower shall constitute a
representation and warranty by Borrower that the conditions contained in
Sections 4.2(i), (ii) and (iii) have been satisfied.  Any Lender may require a
duly completed compliance certificate in substantially the form of Exhibit A
from Borrower as a condition to the making of a Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to the Lenders that:
 
5.1           Existence and Standing.  Borrower is a corporation, and each of
its Subsidiaries is a corporation, partnership or limited liability company,
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 

 
25

--------------------------------------------------------------------------------

 

5.2           Authorization and Validity.  Borrower has the power and authority
and legal right to execute and deliver Loan Documents and to perform its
obligations thereunder.  The execution and delivery by Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, the Loan Documents constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
5.3           No Conflict; Government Consent.  Neither the execution and
delivery by such Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof,
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on Borrower or any of its Subsidiaries or (ii)
Borrower’s or any of its Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, bylaws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which Borrower or any of its Significant Subsidiaries is a party or is subject,
or by which it, or its Property, is bound, or conflict with or constitute a
default thereunder, or result in, or require, the creation or imposition of any
Lien in, of or on any Property of Borrower or any of its Significant
Subsidiaries pursuant to the terms of any such indenture, instrument or
agreement.  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority
(including the FERC), or any subdivision thereof (any of the foregoing, an
“Approval”), is required to be obtained by Borrower or any of its Subsidiaries
in connection with the execution and delivery by Borrower of the Loan Documents,
the borrowings by Borrower under this Agreement, the payment and performance by
Borrower of its Obligations or the legality, validity, binding effect or
enforceability against Borrower of any Loan Document, except for such Approvals
which have been issued or obtained by Borrower and which are in full force and
effect.
 
5.4           Financial Statements.  The financial statements included in
Borrower’s Public Reports were prepared in accordance with Agreement Accounting
Principles and fairly present the consolidated financial condition and
operations of Borrower and its Subsidiaries at the dates thereof and the
consolidated results of their operations for the periods then ended.
 
5.5           No Material Adverse Change.  Since December 31, 2008, there has
been no change from that reflected in the Public Reports in the business,
Property, financial condition or results of operations of Borrower and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.
 
5.6           Taxes.  Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by Borrower or any of its Subsidiaries, except (a) such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and (b) taxes and governmental charges (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $1,000,000.  The charges,
accruals and reserves on the books of Borrower and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.
 
5.7           Litigation and Contingent Obligations.  Except as disclosed in the
Public Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of Borrower, threatened
against or affecting Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the
 

 
26

--------------------------------------------------------------------------------

 

making of any Loans.  Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, Borrower has no material Contingent Obligations not
provided for or disclosed in the Public Reports.
 
5.8           Significant Subsidiaries.  Schedule 3 contains an accurate list of
all Significant Subsidiaries of Borrower as of the Closing Date setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by Borrower or other
Subsidiaries of Borrower.  All of the issued and outstanding shares of capital
stock or other ownership interests of such Significant Subsidiaries have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.
 
5.9           ERISA.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
 
5.10           Accuracy of Information.  No written information, exhibit or
report furnished by Borrower or any of its Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
 
5.11           Regulation U.  Neither Borrower nor any of its Subsidiaries is
engaged principally or as one of its primary activities in the business of
extending credit for the purpose of purchasing or carrying any "margin stock"
(as defined in Regulation U of the FRB).
 
5.12           Material Agreements.  Neither Borrower nor any Subsidiary thereof
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.
 
5.13           Compliance With Laws.  Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.
 
5.14           Plan Assets; Prohibited Transactions.  Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code).
 
5.15           Environmental Matters.  In the ordinary course of its business,
the officers of Borrower consider the effect of Environmental Laws on the
business of Borrower and its Subsidiaries, in the course of which they identify
and evaluate potential risks and liabilities accruing to Borrower and its
Subsidiaries due to Environmental Laws.  On the basis of this consideration,
Borrower has concluded that Environmental Laws are not reasonably expected to
have a Material Adverse Effect.  Except as disclosed in the Public Reports,
neither Borrower nor any Subsidiary thereof has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
 

 
27

--------------------------------------------------------------------------------

 

environment, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect.
 
5.16           Investment Company Act.  Neither Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940.
 
5.17           Insurance.  Borrower and its Significant Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all their
Property of a character usually insured by entities in the same or similar
businesses similarly situated against loss or damage of the kinds and in the
amounts, customarily insured against by such entities, and maintain such other
insurance as is usually carried by such entities.
 
5.18           No Default.  No Default or Unmatured Default exists.
 
5.19           Ownership of Properties.  As of the Closing Date, Borrower and
its Subsidiaries have valid title, free of all Liens other than those permitted
by Section 6.12, to all the Property reflected as owned by Borrower and its
Subsidiaries in the financial statements of Borrower referred to in Section 5.4,
other than Property used, sold, transferred or otherwise disposed of since such
date (a) in the ordinary course of business or (b) which are not material to the
business of Borrower and its Subsidiaries taken as a whole.
 
5.20           OFAC.  None of Borrower, any Subsidiary of Borrower or any
Affiliate of Borrower: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the Loans
will be used to finance any operations, investments or activities in, or make
any payments to, any such country, agency, organization, or person.
 
ARTICLE VI
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1           Financial Reporting.  Borrower will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to the Agent (in
such number of copies as the Agent may reasonably request):
 
(i)           Within 100 days after the close of its fiscal year, an audit
report, which shall be without a “going concern” or similar qualification or
exception and without any qualification as to the scope of the audit, issued by
independent certified public accountants of recognized national standing and
reasonably acceptable to the Agent, prepared in accordance with Agreement
Accounting Principles on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants) for itself and its
Subsidiaries, including
 

 
28

--------------------------------------------------------------------------------

 

balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by (a) any management letter prepared by said accountants, and (b) a certificate
of said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default with respect to Borrower, or if, in the opinion of such
accountants, any such Default or Unmatured Default shall exist, stating the
nature and status thereof; provided that if Borrower is then a “registrant”
within the meaning of Rule 1-01 of Regulation S-X of the SEC and required to
file a report on Form 10-K with the SEC, a copy of Borrower’s annual report on
Form 10-K (excluding the exhibits thereto, unless such exhibits are requested
under clause (viii) of this Section) or any successor form and a manually
executed copy of the accompanying report of Borrower’s independent public
accountant, as filed with the SEC, shall satisfy the requirements of this clause
(i);
 
(ii)           Within 60 days after the close of the first three quarterly
periods of each of Borrower’s fiscal years commencing during the term of this
Agreement, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if Borrower is then a “registrant” within the meaning
of Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-Q with the SEC, a copy of Borrower’s report on Form 10-Q for such quarterly
period, excluding the exhibits thereto, unless such exhibits are requested under
clause (viii) of this Section.
 
(iii)           Together with the financial statements (or reports) required
under Sections 6.1(i) and (ii), a compliance certificate in substantially the
form of Exhibit A signed by an Authorized Officer of Borrower showing the
calculations necessary to determine Borrower’s compliance with Section 6.13 of
this Agreement and stating that, to the knowledge of such officer, no Default or
Unmatured Default with respect to Borrower exists, or if any such Default or
Unmatured Default exists, stating the nature and status thereof.
 
(iv)           As soon as possible and in any event within 30 days after receipt
by Borrower, a copy of (a) any notice or claim to the effect that Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by Borrower, any of its Subsidiaries, or any other Person of any toxic
or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by Borrower or any of its Subsidiaries, which, in
either case, could be reasonably expected to have a Material Adverse Effect.
 
(v)           Promptly upon Borrower’s furnishing thereof to its shareholders
generally, copies of all financial statements, reports and proxy statements so
furnished.
 
(vi)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which
Borrower or any of its Subsidiaries files with the SEC.
 
(vii)           As soon as Borrower obtains knowledge of an actual Change in
Control or publicly disclosed prospective Change in Control, written notice of
same, including the anticipated or actual date of and all other publicly
disclosed material terms and conditions surrounding such proposed or actual
Change in Control.
 

 
29

--------------------------------------------------------------------------------

 

(viii)           Such other information (including nonfinancial information) as
the Agent or any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to clause (i), (ii), (v) or (vi)
above may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto, on a website on the internet at a website address
previously specified to the Agent and the Lenders; or (ii) on which such
documents are posted on Borrower’s behalf on IntraLinks or another relevant
website, if any, to which each of the Agent and each Lender has access; provided
that (i) upon request of the Agent or any Lender, Borrower shall deliver paper
copies of such documents to the Agent or such Lender (until a written request to
cease delivering paper copies is given by the Agent or such Lender) and (ii)
Borrower shall notify (which may be by facsimile or electronic mail) the Agent
and each Lender of the posting of any documents.  The Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to above or to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
6.2           Use of Proceeds.  Borrower will use the proceeds of the Advances
to it for general corporate purposes.  Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U of the FRB).
 
6.3           Notice of Default/Rating Change.  Borrower will give prompt notice
in writing to the Lenders of the occurrence of (a) any Default or Unmatured
Default (it being understood and agreed that Borrower shall not be required to
make separate disclosure under this Section 6.3 of occurrences or developments
which have previously been disclosed to the Lenders in any financial statement
or other information delivered to the Lenders pursuant to Section 6.1) or (b)
any change in a Rating (as defined on Schedule 1).
 
6.4           Conduct of Business.  Borrower will, and will cause each of its
Significant Subsidiaries (or, in the case of clause (b) below, each of its
Subsidiaries) to, (a) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (b) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (b) other than the existence of
Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
6.5           Taxes.  Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (a) those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (b) taxes,
governmental charges and levies (in addition to those referred to in clause (a))
in an aggregate amount not exceeding $1,000,000.
 
6.6           Insurance.  Borrower will, and will cause each of its Significant
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all of its Property in such amounts and covering such
risks as is consistent with sound business practice, and Borrower will furnish
to any Lender such information as such Lender may reasonably request as to the
insurance carried by Borrower and its Significant Subsidiaries.
 

 
30

--------------------------------------------------------------------------------

 

6.7           Compliance with Laws.  Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect.
 
6.8           Maintenance of Properties.  Borrower will, and will cause each of
its Subsidiaries to, do all things necessary to (a) maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, where
failure to do so could reasonably be expected to have a Material Adverse Effect;
and (b) keep proper books and records in which full and correct entries shall be
made of all material financial transactions of Borrower and its Subsidiaries.
 
6.9           Inspection.  Borrower will, and will cause each of its Significant
Subsidiaries to, permit the Agent and the Lenders upon reasonable notice and at
such reasonable times and intervals as the Agent or any Lender may designate by
their respective representatives and agents, to inspect any of the Property,
books and financial records of Borrower and each such Significant Subsidiary, to
examine and make copies of the books of accounts and other financial records of
Borrower and each such Significant Subsidiary, and to discuss the affairs,
finances and accounts of Borrower and each such Significant Subsidiary with, and
to be advised as to the same by, their respective officers.
 
6.10           Merger.  Borrower will not, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default shall have
occurred and be continuing, (a) any Significant Subsidiary of Borrower may merge
with Borrower or a wholly-owned Subsidiary of Borrower and (b) Borrower may
merge or consolidate with any other Person so long as Borrower is the surviving
entity.
 
6.11           Sales of Assets.  Borrower will not, nor will it permit any of
its Subsidiaries to, lease, sell or otherwise dispose of any of its assets
(other than in the ordinary course of business), or sell or assign with or
without recourse any accounts receivable, except:
 
(i)           Any Subsidiary of Borrower may sell, transfer or assign any of its
assets to Borrower or another Subsidiary of Borrower.
 
(ii)           The sale, assignment or other transfer of accounts receivable or
other rights to payment pursuant to any Securitization Transaction.
 
(iii)           So long as, at the time thereof and immediately after giving
effect thereto, no Default or Unmatured Default exists:
 
(1)           Any Permitted PHI Asset Sale;
 
(2)           Any Permitted ACE Asset Sale;
 
(3)           Any Permitted DPL Asset Sale;
 
(4)           Any Permitted PEPCO Asset Sale; and
 

 
31

--------------------------------------------------------------------------------

 

(5)           The sale of Intangible Transition Property to a Special Purpose
Subsidiary in connection with such Special Purpose Subsidiary’s issuance of
Nonrecourse Transition Bond Debt.
 
(iv)           Borrower and its Subsidiaries may sell or otherwise dispose of
assets so long as the aggregate book value of all assets sold or otherwise
disposed of in any fiscal year of Borrower (other than assets sold or otherwise
disposed of in the ordinary course of business or pursuant to clauses (i)
through (iii) above) does not exceed a Substantial Portion of the Property of
Borrower.
 
6.12           Liens.  Borrower will not, nor will it permit any of its
Significant Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of Borrower or any such Significant Subsidiary, except:
 
(i)           Liens for taxes, assessments or governmental charges or  levies on
its Property if  the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
(ii)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.
 
(iii)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.
 
(iv)           Utility easements, building restrictions, zoning laws or
ordinances and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of Borrower and its Significant
Subsidiaries.
 
(v)           Liens existing on the date hereof and described in Schedule 4
(including Liens on after-acquired property arising under agreements described
in Schedule 4 as such agreements are in effect on the date hereof).
 
(vi)           Judgment Liens which secure payment of legal obligations that
would not constitute a Default with respect to Borrower under Article VII.
 
(vii)           Liens on Property acquired by Borrower or a Significant
Subsidiary after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof), provided that in
any such case no such Lien shall extend to or cover any other Property of
Borrower or such Significant Subsidiary, as the case may be.
 
(viii)           Deposits and/or similar arrangements to secure the performance
of bids, fuel procurement contracts or other trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business by Borrower or any of its Significant Subsidiaries.
 

 
32

--------------------------------------------------------------------------------

 

(ix)           Liens on assets of Borrower and its Significant Subsidiaries
arising out of obligations or duties to any municipality or public authority
with respect to any franchise, grant, license, permit or certificate.
 
(x)           Rights reserved to or vested in any municipality or public
authority to control or regulate any property or asset of Borrower or any of its
Significant Subsidiaries or to use such property or asset in a manner which does
not materially impair the use of such property or asset for the purposes for
which it is held by Borrower or such Significant Subsidiary.
 
(xi)           Irregularities in or deficiencies of title to any Property which
do not materially affect the use of such property by Borrower or any of its
Significant Subsidiaries in the normal course of its business.
 
(xii)           Liens securing Indebtedness of Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the principal amount of Indebtedness secured thereby is not increased and
(iv) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed 100% of the original purchase price of such property at the time it
was acquired.
 
(xiii)           Any Lien on any property or asset of any corporation or other
entity existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into Borrower or any Significant Subsidiary
thereof and not created in contemplation of such event.
 
(xiv)           Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by Section 6.12 (v),
(vii), (xii) or (xiii), provided that such Indebtedness is not increased and is
not secured by any additional assets.
 
(xv)           Rights of lessees arising under leases entered into by Borrower
or any of its Significant Subsidiaries as lessor, in the ordinary course of
business.
 
(xvi)           Permitted PEPCO Liens.
 
(xvii)          Permitted DPL Liens.
 
(xviii)         Permitted ACE Liens.
 
(xix)           Permitted PHI Liens.
 
(xx)           Purchase money mortgages or other purchase money liens or
conditional sale, lease-purchase or other title retention agreements upon or in
respect of property acquired or leased for use in the ordinary course of its
business by Borrower or any of its Significant Subsidiaries.
 
(xxi)           Liens granted by a Special Purpose Subsidiary to secure
Nonrecourse Transition Bond Debt of such Special Purpose Subsidiary.
 
(xxii)          Liens, in addition to those permitted by clauses (i) through
(xxi), granted by Borrower and its Subsidiaries (other than ACE, DPL or PEPCO
and their Subsidiaries) to secure
 

 
33

--------------------------------------------------------------------------------

 

Nonrecourse Indebtedness incurred after the date hereof, provided that the
aggregate amount of all Indebtedness secured by such Liens shall not at any time
exceed $200,000,000.
 
(xxiii)           Liens, if any, in favor of the Swingline Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender or an
Impacted Lender to fund risk participations hereunder.
 
(xxiv)           Other Liens, in addition to those permitted by clauses (i)
through (xxiii), securing Indebtedness or arising in connection with
Securitization Transactions, provided that the sum (without duplication) of all
such Indebtedness, plus the aggregate investment or claim held at any time by
all purchasers, assignees or other transferees of (or of interests in)
receivables and other rights to payment in all Securitization Transactions
(excluding any Nonrecourse Transition Bond Debt), shall not at any time exceed
$700,000,000 for Borrower and its Significant Subsidiaries.
 
6.13           Leverage Ratio.  Borrower will not permit the ratio, determined
as of the end of each of its fiscal quarters, of (i) the Total Indebtedness of
Borrower to (ii) the Total Capitalization of Borrower to be greater than 0.65 to
1.0.  For purposes of this Section, the aggregate outstanding Indebtedness
evidenced by Hybrid Securities up to an aggregate amount of 15% of Total
Capitalization as of the date of determination, shall be excluded from Total
Indebtedness, but the entire aggregate outstanding Indebtedness evidenced by
such Hybrid Securities shall be included in the calculation of Total
Capitalization.
 
ARTICLE VII
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default with respect to Borrower:
 
7.1           Representation or Warranty.  Any representation or warranty made,
or deemed made pursuant to Section 4.2 by Borrower to the Swingline Lender, the
Lenders or the Agent under or in connection with this Agreement or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.
 
7.2           Nonpayment.  Nonpayment of the principal of any Loan when due or
nonpayment of any interest on any Loan, or of any commitment fee, or other
obligation payable by Borrower under any of the Loan Documents, within five days
after the same becomes due.
 
7.3           Certain Covenant Breaches.  The breach by Borrower of any of the
terms or provisions of Section 6.2, 6.4 (as to the existence of Borrower), 6.10,
6.11, 6.12 or 6.13.
 
7.4           Other Breaches.  The breach by Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within 15 days (or,
in the case of Section 6.9, five Business Days) after the chief executive
officer, the chief financial officer, the president, the treasurer or any
assistant treasurer of Borrower obtains actual knowledge of such breach.
 
7.5           Cross Default.  Failure of Borrower or any of its Significant
Subsidiaries to pay when due any Indebtedness aggregating in excess of
$50,000,000 (“Material Indebtedness”); or the default by Borrower or any of its
Significant Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition
 

 
34

--------------------------------------------------------------------------------

 

exist, the effect of which default or event is to cause, or to permit the holder
or holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of
Borrower or any of its Significant Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or Borrower or any of
its Significant Subsidiaries shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.
 
7.6           Voluntary Bankruptcy, etc.  Borrower or any of its Significant
Subsidiaries shall (i) have an order for relief entered with respect to it under
the federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
 
7.7           Involuntary Bankruptcy, etc.  Without the application, approval or
consent of Borrower or any of its Significant Subsidiaries, as applicable, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for Borrower or any of its Significant Subsidiaries or a Substantial Portion of
its Property, or a proceeding described in Section 7.6(iv) shall be instituted
against Borrower or any of its Significant Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 consecutive days.
 
7.8           Seizure of Property, etc.  Any court, government or governmental
agency shall condemn, seize or otherwise appropriate, or take custody or control
of, all or any portion of the Property of Borrower and its Significant
Subsidiaries which, when taken together with all other Property of Borrower and
its Significant Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, constitutes a Substantial Portion of its Property.
 
7.9           Judgments.  Borrower or any of its Significant Subsidiaries shall
fail within 60 days to pay, bond or otherwise discharge one or more (i)
judgments or orders for the payment of money in excess of $50,000,000 (or the
equivalent thereof in currencies other than U.S. Dollars) in the aggregate or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and, in any such
case, there is a period of five consecutive days during which a stay of
enforcement of such judgment(s) or order(s) is not in effect (by reason of
pending appeal or otherwise).
 
7.10           ERISA.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan for which there is no exemption, (ii) a Plan is determined to
be in “at risk status” (as defined in Section 430(i)(4) of the Code, without
regard to Section 430(i)(4)(B) relating to the transition rule) or any Lien in
favor of the PBGC or a Plan shall arise on the assets of Borrower or any other
member of the Controlled Group, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
other member of the Plan shall terminate for purposes of Title IV of ERISA, or
(v) Borrower or any other
 

 
35

--------------------------------------------------------------------------------

 

member of the Controlled Group shall incur any liability in connection with a
withdrawal from, or the insolvency or reorganization of, a Multiemployer Plan;
and in each case referred to in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect.
 
7.11           Unenforceability of Loan Documents.  Any Loan Document shall
cease to be in full force and effect (other than, in the case of a Note, as
contemplated hereby), any action shall be taken by or on behalf of Borrower to
discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or Borrower or any Person acting on behalf
of Borrower shall deny that Borrower has any further liability under any Loan
Document or shall give notice to such effect.
 
7.12           Change in Control.  Any Change in Control shall occur, or
Borrower shall fail to own, directly or indirectly, 100% of the Voting Stock of
each of ACE, DPL and PEPCO.
 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1           Acceleration.  If any Default described in Section 7.6 or 7.7
occurs, the obligations of the Lenders (including the Swingline Lender) to make
Credit Extensions to Borrower hereunder shall automatically terminate and the
Obligations of Borrower shall immediately become due and payable without any
election or action on the part of the Agent or any Lender.  If any other Default
occurs, the Required Lenders (or the Agent with the consent of the Required
Lenders) may (i) terminate or suspend the obligations of the Lenders (including
the Swingline Lender) to make Credit Extensions to Borrower hereunder, or
declare the Obligations of Borrower to be due and payable, or both, whereupon
such obligations of the Lenders (including the Swingline Lender) shall terminate
and/or the Obligations of Borrower shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which
Borrower hereby expressly waives and/or (ii) exercise all rights and remedies
available to the Agent and the Lenders under the Loan Documents.
 
If, within 30 days after termination of the obligations of the Lenders to make
Credit Extensions to Borrower hereunder or acceleration of the maturity of the
Obligations as a result of any Default (other than any Default as described in
Section 7.6 or 7.7) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Agent shall, by notice to Borrower,
rescind and annul such termination and/or acceleration.
 
8.2           Amendments.  Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement changing in any
manner the rights of the Lenders or Borrower hereunder or waiving any Default or
Unmatured Default hereunder; provided that no such supplemental agreement shall,
without the consent of all of the Lenders:
 
(a)           Extend the final maturity of any Loan or the Facility Termination
Date or forgive all or any portion of the principal amount of any Loans or
reduce the rate or extend the time of payment of interest thereon or on any
commitment fees.
 
(b)           Reduce the percentage specified in the definition of Required
Lenders.
 
(c)           Other than as provided in Section 2.2, increase the amount of the
Commitment of any Lender hereunder or permit Borrower to assign its rights under
this Agreement.
 

 
36

--------------------------------------------------------------------------------

 

(d)           Amend this Section 8.2.
 
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  No amendment of this
Agreement relating to the Swingline Lender shall be effective without the
written consent of the Swingline Lender.  The Agent may waive payment of the fee
required under Section 12.3(b) without obtaining the consent of any other party
to this Agreement.
 
8.3           Preservation of Rights.  No delay or omission of the Agent, the
Swingline Lender or the other Lenders to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or Unmatured Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or Unmatured Default or the
inability of Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of any Loan Document whatsoever
shall be valid unless in writing signed by the parties required pursuant to
Section 8.2 and then only to the extent in such writing specifically set
forth.  All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Agent, the Swingline Lender and the
other Lenders until the Obligations have been paid in full.
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1           Survival of Representations.  All representations and warranties
of Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among Borrower, the Agent and the Lenders
relating to the subject matter thereof.
 
9.5           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.
 

 
37

--------------------------------------------------------------------------------

 

9.6           Expenses; Indemnification.
 
(a)           Borrower shall reimburse the Agent and the Arranger for all
reasonable costs, internal charges and out of pocket expenses including
reasonable expenses of and fees for attorneys for the Agent and the Arranger who
are employees of the Agent or the Arranger and of a single outside counsel for
all of the Agent and the Arranger paid or incurred by the Agent or the Arranger
in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification and administration of the Loan
Documents.  Borrower agrees to reimburse the Agent, the Arranger and the Lenders
for (i) all reasonable costs, internal charges and out of pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Agent, the Arranger and the Lenders, which attorneys may be employees of the
Agent, the Arranger or a Lender) paid or incurred by the Agent, the Arranger or
any Lender in connection with the collection and enforcement of the Obligations
of Borrower under the Loan Documents (including in any “work-out” or
restructuring of the Obligations resulting from the occurrence of a Default) and
(ii) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including reasonable counsel fees and disbursements)
incurred in connection with defense thereof, by the Agent or any Lender as a
result of conduct by Borrower that violates a sanction enforced by OFAC.
 
(b)           Borrower agrees to indemnify the Agent, the Arranger, each Lender,
their respective affiliates, and each of the directors, officers and employees
of the foregoing Persons (each such Person an “Indemnified Party” and
collectively, the “Indemnified Parties”) against all losses, claims, damages,
penalties, judgments, liabilities and reasonable expenses (including all
reasonable expenses of litigation or preparation therefor whether or not any
Indemnified Party is a party thereto) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder, except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification.  The obligations of
Borrower under this Section 9.6 shall survive the termination of this Agreement.
 
9.7           Numbers of Documents.  All statements, notices, closing documents
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.
 
9.8           Disclosure.  Borrower and the Lenders hereby (a) acknowledge and
agree that Bank of America and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with Borrower
and their Affiliates and (b) waive any liability of Bank of America or any of
its Affiliates to Borrower or any Lender, respectively, arising out of or
resulting from such investments, loans or relationships other than liabilities
arising out of the gross negligence or willful misconduct of Bank of America or
its Affiliates.
 
9.9           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.10           Nonliability of Lenders.  The relationship between Borrower on
the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lender.  None of the Agent, the Arranger or any Lender
shall have any fiduciary responsibility to Borrower.  None of the Agent, the
Arranger or any Lender undertakes any responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.  Borrower agrees that (a) it has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate
 

 
38

--------------------------------------------------------------------------------

 

and (b) none of the Agent, the Arranger or any Lender shall have liability to
Borrower (whether sounding in tort, contract or otherwise) for losses suffered
by Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  No Indemnified
Party shall have any liability with respect to, and Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.
 
9.11           Limited Disclosure.
 
(a)           None of the Agent, the Swingline Lender nor any other Lender shall
disclose to any Person any Specified Information (as defined below) except to
its, and its Affiliates’, officers, employees, agents, accountants, legal
counsel, advisors and other representatives who have a need to know such
Specified Information in connection with this Agreement or the transactions
contemplated hereby.  “Specified Information” means information that Borrower
has furnished or in the future furnishes to the Agent, the Swingline Lender or
any other Lender in confidence, but does not include any such information that
(i) is published in a source or otherwise becomes generally available to the
public (other than through the actions of the Agent, the Swingline Lender, any
other Lender or any of their Affiliates, officers, employees, agents,
accountants, legal counsel, advisors and other representatives in violation of
this Agreement) or that is or becomes available to the Agent, the Swingline
Lender or such other Lender from a source other than Borrower,  (ii) without
duplication with clause (i) above, is otherwise a matter of general public
knowledge, (iii) that is required to be disclosed by law, regulation or judicial
order (including pursuant to the Code), (iv) that is requested by any regulatory
body with jurisdiction over the Agent, the Swingline Lender or any other Lender,
(v) that is disclosed to legal counsel, accountants and other professional
advisors to the Agent, the Swingline Lender or such other Lender, in connection
with the exercise of any right or remedy hereunder or under any Note or any suit
or other litigation or proceeding relating to this Agreement or any Note or to a
rating agency if required by such agency in connection with a rating relating to
Credit Extensions hereunder, (vi) that is disclosed to assignees or participants
or potential assignees or participants who agree to be bound by the provisions
of this Section 9.11 or (vii) that is disclosed to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations who agrees to be bound by the provisions of this
Section 9.11.
 
(b)           The provisions of this Section 9.11 supersede any confidentiality
obligations of any Lender, the Swingline Lender or the Agent relating to this
Agreement or the transactions contemplated hereby under any agreement between
Borrower and any such party.
 
9.12           Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
FRB) for the repayment of the Credit Extensions provided for herein.
 
9.13           USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
Borrower:  When a borrower
 

 
39

--------------------------------------------------------------------------------

 

opens an account, if such borrower is an individual, the Agent and the Lenders
will ask for such borrower’s name, residential address, tax identification
number, date of birth and other information that will allow the Agent and the
Lenders to identify such borrower, and, if a borrower is not an individual, the
Agent and the Lenders will ask for such borrower’s name, tax identification
number, business address and other information that will allow the Agent and the
Lenders to identify such borrower.  The Agent and the Lenders may also ask, if a
borrower is an individual, to see such borrower’s driver’s license or other
identifying documents, and, if the borrower is not an individual, to see the
borrower’s legal organizational documents or other identifying documents.
 
9.14           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
9.15           Amendment and Restatement; No Novation.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Closing Date.  The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Agent under the Existing Credit
Agreement based on facts or events occurring or existing prior to the execution
and delivery of this Agreement.  On the Closing Date, the credit facilities
described in the Existing Credit Agreement shall be amended, supplemented,
modified and restated in their entirety by the facilities described herein, and
all Loans (as defined in the Existing Credit Agreement) and other Obligations
(as defined in the Existing Credit Agreement) of the Borrower outstanding as of
such date under the Existing Credit Agreement shall be deemed to be Loans and
Obligations outstanding under the corresponding facilities described herein,
without any further action by any Person, except that the Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Loans (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement, together with any Loans funded on the Closing Date, reflect
the Commitments of the Lenders hereunder.
 
ARTICLE
THE AGENT
 
10.1           Appointment; Nature of Relationship.  Bank of America is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Agent”) hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (c) is acting as
an
 

 
40

--------------------------------------------------------------------------------

 

independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
 
10.2           Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental
thereto.  The Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action hereunder or under any other Loan
Document except any action specifically provided by the Loan Documents to be
taken by the Agent.  Except as expressly set forth herein and in the other Loan
Documents, the Agent shall not be liable for the failure to disclose any
information relating to the Borrower or its Affiliates that is communicated to
or obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
 
10.3           General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to Borrower or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.
 
10.4           No Responsibility for Loans Recitals etc.  Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except to confirm receipt of items
expressly required to be delivered solely to the Agent; (d) the existence or
possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; or (f) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document.  The Agent shall have no duty to disclose to the
Lenders information that is not required to be furnished by Borrower to the
Agent at such time, but is voluntarily furnished by Borrower to the Agent
(either in its capacity as Agent or in its individual capacity).
 
10.5           Action on Instructions of Lenders.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders (or, when expressly required hereunder, all of the Lenders),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.  The Lenders hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be  requested in writing to do so by the Required
Lenders.  The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 
10.6           Employment of Agents and Counsel.  The Agent may execute any of
its duties as Agent hereunder and under any other Loan Document by or through
employees, agents and attorneys in fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys in fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between
 

 
41

--------------------------------------------------------------------------------

 

the Agent and the Lenders and all matters pertaining to the Agent’s duties
hereunder and under any other Loan Document.
 
10.7           Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and correct and to have been signed
or sent by the proper person or persons, and, in respect to legal matters, upon
the opinion of counsel selected by the Agent, which counsel may be employees of
the Agent.
 
10.8           Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by Borrower for which the Agent is entitled to reimbursement by
Borrower under the Loan Documents, (b) for any other expenses incurred by the
Agent on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including for
any expenses incurred by the Agent in connection with any dispute between the
Agent and any Lender or between two or more of the Lenders) and (c) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of the Loan Documents or any document delivered in connection
therewith or the transactions contemplated thereby (including for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(g) shall, notwithstanding the provisions of this Section
10.8, be paid by the relevant Lender in accordance with the provisions
thereof.  The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
 
10.9           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder (except for failure of Borrower to pay any amount required to be paid
to the Agent hereunder for the account of the Lenders) unless the Agent has
received written notice from a Lender or Borrower referring to this Agreement,
describing such Default or Unmatured Default and stating that such notice is a
“notice of default”.  In the event that the Agent receives such a notice, the
Agent shall give prompt notice thereof to all Lenders.
 
10.10           Rights as a Lender.  In the event the Agent is a Lender, the
Agent shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment, its Loans and its participation in the
Swingline Loans as any Lender and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent
is a Lender, unless the context otherwise indicates, include the Agent in its
individual capacity.  The Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with Borrower or any of its Subsidiaries in which Borrower or
such Subsidiary is not restricted hereby from engaging with any other
Person.  The Agent in its individual capacity is not obligated to remain a
Lender.
 
10.11           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger, any other
Lender or any of their respective Affiliates,
 

 
42

--------------------------------------------------------------------------------

 

partners, directors, officers, employees, agents, trustees and advisors and
based on the financial statements prepared by Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent, the Arranger, any other Lender or any of their respective Affiliates,
partners, directors, officers, employees, agents, trustees and advisors and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.
 
10.12           Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign.  The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders.  Upon any such
resignation or removal, the Required Lenders shall have the right (with, so long
as no Default or Unmatured Default exists, the consent of Borrower, which shall
not be unreasonably withheld or delayed) to appoint, on behalf of Borrower and
the Lenders, a successor Agent.  If no successor Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning Agent’s
giving notice of its intention to resign, then the resigning Agent may appoint,
on behalf of Borrower and the Lenders, a successor Agent.  Notwithstanding the
previous sentence, the Agent may at any time without the consent of any Lender
but with the consent of Borrower, not to be unreasonably withheld or delayed,
appoint any of its Affiliates which is a commercial bank as a successor Agent
hereunder.  If the Agent has resigned or been removed and no successor Agent has
been appointed, the Lenders may perform all the duties of the Agent hereunder
and Borrower shall make all payments in respect of their respective Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Agent shall be deemed to be appointed hereunder until
such successor Agent has accepted the appointment.  Any such successor Agent
shall be a commercial bank with an office in the United States having capital
and retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent.  Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.  In the
event that there is a successor to the Agent (by merger or resignation or
removal), or the Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Agent.  Notwithstanding the foregoing provisions of this Section 10.12, the
Agent may not be removed by the Required Lenders unless the Agent (in its
individual capacity) is concurrently removed from its duties and
responsibilities as the Swingline Lender.  Any resignation by Bank of America as
Agent pursuant to this Section shall also constitute its resignation as
Swingline Lender.
 
10.13           Agent’s Fee.  Borrower agrees to pay to each of the Agent and
the Arranger, for the Agent’s or the Arranger’s own account, the fees agreed to
by Borrower and the Agent or the Arranger, as applicable.
 
10.14           Delegation to Affiliates.  Borrower and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates.  Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall
 

 
43

--------------------------------------------------------------------------------

 

be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
 
10.15           Other Agents.  None of the Lenders identified on the cover page
or signature pages of this Agreement or otherwise herein as being the
“Syndication Agent” or a “Documentation Agent” (collectively, the “Other
Agents”) shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders.  Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Other Agents in deciding to enter into this Agreement or in taking or refraining
from taking any action hereunder or pursuant hereto.
 
ARTICLE XI
SETOFF; RATABLE PAYMENTS
 
11.1           Setoff.  In addition to, and without limitation of, any rights of
the Lenders and the Swingline Lender under applicable law, if Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or the Swingline Lender or any Affiliate of any Lender or the
Swingline Lender to or for the credit or account of  Borrower may be offset and
applied toward the payment of the Obligations of Borrower owing to such Lender
or the Swingline Lender, whether or not the Obligations, or any part thereof,
shall then be due and irrespective of whether or not such Lender shall have made
any demand under this Agreement or any other Loan Document.
 
11.2           Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon the Outstanding Credit Extensions owed to it by
Borrower (other than (i) payments received pursuant to Section 3.1, 3.2, 3.4 or
3.5, (ii) payments made to the Swingline Lender in respect of Swingline Loans so
long as the Lenders have not funded their participations therein and (iii) any
amounts received by the Swingline Lender to secure the obligations of a
Defaulting Lender or an Impacted Lender to fund risk participations hereunder)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Outstanding Credit
Extensions owed by Borrower to the other Lenders so that after such purchase
each Lender will hold its ratable proportion of all of Borrower’s Outstanding
Credit Extensions.  If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for the Outstanding Credit Extensions owed to it by Borrower or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to the Outstanding Credit
Extensions owed to each of them by Borrower.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
11.3           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Agent or any Lender, or the Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to
 

 
44

--------------------------------------------------------------------------------

 

time in effect.  The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of Borrower and the
Lenders and their respective successors and assigns, except that (a) Borrower
shall not have the right to assign its rights or obligations under the Loan
Documents and (b) any assignment by any Lender must be made in compliance with
Section 12.3.  The parties to this Agreement acknowledge that clause (b) of the
preceding sentence relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Agent may treat the Person which made any Loan or which
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
12.2           Participations.
 
(a)           Permitted Participants; Effect.  Upon giving notice to but without
obtaining the consent of Borrower, any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
Persons (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (“Participants”) participating interests in any
Obligations owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of the Obligations owing to such Lender and the holder of any Note
issued to it for all purposes under the Loan Documents, all amounts payable by
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and Borrower, the Swingline Lender and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
 
(b)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver which extends the Facility Termination Date or the final
maturity of any Loan in which such Participant has an interest or forgives all
or any portion of the principal amount thereof, or reduces the rate or extends
the time of payment of interest thereon or on any commitment fees.
 
(c)           Benefit of Setoff.  Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan
 

 
45

--------------------------------------------------------------------------------

 

Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
 
12.3           Assignments.
 
(a)           Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to one or
more Persons (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (“Purchasers”) all or any part of its
rights and obligations under the Loan Documents.  Such assignment shall be
substantially in the form of Exhibit B or in such other form as may be agreed to
by the parties thereto.  The consent of Borrower, the Swingline Lender and the
Agent shall be required prior to an assignment becoming effective with respect
to a Purchaser which is not a Lender or an Affiliate thereof; provided that if a
Default exists, the consent of Borrower shall not be required.  Any such consent
shall not be unreasonably withheld or delayed.  Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate thereof shall
(unless each of Borrower and the Agent otherwise consent) be in an amount not
less than the lesser of (i) $5,000,000 or (ii) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment) or
outstanding Loans and participations in Swingline Loans (to the extent such
Commitment has been terminated).  Each assignment shall be of a constant, and
not a varying, percentage of all of the assigning Lender’s interests in the
Obligations of, and Commitment to, Borrower.
 
(b)           Effect; Effective Date.  Upon (i) delivery to the Agent of an
Assignment Agreement, together with any consents required by Section 12.3(a),
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent), and subject to acceptance and
recording of such Assignment Agreement pursuant to Section 12.3(c), such
Assignment Agreement shall become effective on the effective date specified in
such Assignment Agreement.  On and after the effective date of such Assignment
Agreement, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by Borrower, the Lenders or the Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment and Obligations assigned to such Purchaser.  Any Person
that is at any time a Lender and that thereafter ceases to be a Lender pursuant
to the terms of this Section 12.3(b) shall continue to be entitled to the
benefit of those provisions of this Agreement that, pursuant to the terms
hereof,  survive the termination hereof.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(b), the transferor
Lender, the Agent and Borrower shall, if the transferor Lender or the Purchaser
desires that its Loans be evidenced by Notes, make appropriate arrangements so
that new Notes or, as appropriate, replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser.
 
(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at its United States office a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall
 

 
46

--------------------------------------------------------------------------------

 

be available for inspection by Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
12.4           Dissemination of Information.  Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Borrower and its Subsidiaries, including any
information contained in any Public Reports; provided that each Transferee and
prospective Transferee agrees to be bound by Section 9.11 of this Agreement.
 
12.5           Grant of Funding Option to SPC.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Agent and Borrower, the option to
provide to Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that (a)
nothing herein shall constitute a commitment by any SPC to make any Loan and (b)
if an SPC elects not to exercise such option or otherwise fails to provide all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto agrees that
no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof.  In addition,
notwithstanding anything to the contrary contained in this Section 12.5, any SPC
may (i) with notice to, but without the prior written consent of, Borrower and
the Agent and without paying any processing fee therefor, assign all or a
portion of its interests in any Loan to the Granting Lender or to any financial
institution (consented to by Borrower and the Agent) providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
 
12.6           Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(d).
 
ARTICLE XIII
NOTICES
 
13.1           Notices.
 
(a)           Except as otherwise permitted by Section 2.16, all notices,
requests and other communications to any party hereunder shall be in writing
(including facsimile transmission or electronic mail or posting on a website)
and shall, subject to the last paragraph of Section 6.1, be given to such party
at (i) in the case of Borrower or the Agent, its address, facsimile number or
electronic mail address set forth below or such other address, facsimile number
or electronic mail address as it may hereafter specify for such purpose by
notice to the other parties hereto; and (ii) in the case of any Lender, at the
address, facsimile number or electronic mail address set forth on Schedule 2 or
such other address, facsimile
 

 
47

--------------------------------------------------------------------------------

 

number or electronic mail address as such Lender may hereafter specify for such
purpose by notice to Borrower and the Agent.  Subject to the last paragraph of
Section 6.1, each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified pursuant to this Section and confirmation of receipt is received, (ii)
if given by mail, three Business Days after such communication is deposited in
the mails with first class postage prepaid, addressed as aforesaid, or (iii) if
given by any other means, when delivered (or, in the case of electronic mail,
received) at the address specified pursuant to this Section; provided that
notices to the Agent under Article II shall not be effective until received.
 
(b)           Notices to any party shall be sent to it at the following
addresses, or any other address as to which all the other parties are notified
in writing.
 
If to Borrower:
 
Pepco Holdings, Inc.
701 Ninth Street NW
Fifth Floor
Washington, DC  20068
Attention:  Kevin M. McGowan
Telephone:  (202) 872-3066
Fax:  (202) 872-2717
E-mail:  kevin.mcgowan@pepcoholdings.com
     
If to Agent:
 
For Borrowings/Requests for Credit Extensions and Repayments:
         
David A. Cochran, Credit Services Representative
Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC  28255-0001
Telephone: (980) 386-8201
Facsimile: (704) 719-5440
Electronic Mail:  david.a.cochran@bankofamerica.com
         
Wire Instructions:
Bank of America, New York, N.Y.
ABA # 026009593
Account # 1366212250600
Attn: Corporate Credit Services
Reference: Pepco Holdings Inc.
         
For Financial Reporting Requirements, Bank Group Communications:
         
Roberto O. Salazar, Agency Management Officer
Bank of America, N.A.
231 South LaSalle Street
Mail Code: IL1-231-10-41
Chicago, IL  60604
Telephone: (312) 828-3185
Facsimile: (877) 207-2382
Electronic Mail: roberto.o.salazar@bankofamerica.com
 

 

 
48

--------------------------------------------------------------------------------

 

 
ARTICLE XIV
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement, or any amendment of or waiver or consent under
this Agreement, by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1           CHOICE OF LAW.  THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTIONS 5.1401 AND 5.1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
15.2           CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT, AND BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK, NEW YORK.
 
15.3           WAIVER OF JURY TRIAL; SERVICE OF PROCESS.
 
(a)           BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
(b)           BORROWER, THE AGENT AND THE LENDERS IRREVOCABLY CONSENT TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1; PROVIDED THAT
SUCH SERVICE OF PROCESS SHALL NOT BE EFFECTIVE UNTIL ACTUALLY RECEIVED.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
[Signatures Follow]

 
49

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
 
     
PEPCO HOLDINGS, INC.
       
By:
/s/ KEVIN M. McGOWAN
 
Name:
Kevin M. McGowan
 
Title:
Vice President and Treasurer

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
BANK OF AMERICA, N.A.,
as Agent
       
By:
/s/ ROBERTO O. SALAZAR
 
Name:
Roberto O. Salazar
 
Title:
Assistant Vice President

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
BANK OF AMERICA, N.A.,
as a Lender
       
By:
/s/ ERIC H. WILLIAMS
 
Name:
Eric H. Williams
 
Title:
Vice President

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
JPMORGAN CHASE BANK, N.A.,
as a Lender
       
By:
/s/ HELEN D. DAVIS
 
Name:
Helen D. Davis
 
Title:
Vice President

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
KEYBANK NATIONAL ASSOCIATION,
as a Lender
       
By:
/s/ SHERRIE I. MANSON
 
Name:
Sherrie I. Manson
 
Title:
Senior Vice President

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
SUNTRUST BANK,
as a Lender
       
By:
/s/ ANDREW JOHNSON
 
Name:
Andrew Johnson
 
Title:
Director

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
 
     
MORGAN STANLEY BANK, N.A.,
as a Lender
       
By:
/s/ RYAN VETSCH
 
Name:
Ryan Vetsch
 
Title:
Authorized Signatory

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
CREDIT SUISSE, Cayman Islands Branch,
as a Lender
       
By:
/s/ MIKHAIL FAYBUSOVICH
 
Name:
Mikhail Faybusovich
 
Title:
Vice President
       
By:
/s/ KEVNI BUDDHDEW
 
Name:
Kevin Buddhdew
 
Title:
Associate

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
WELLS FARGO BANK, N.A.,
as a Lender
       
By:
/s/ MICHAEL A. TRIBOLET
 
Name:
Michael A. Tribolet
 
Title:
Senior Vice President

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
     
THE BANK OF NOVA SCOTIA,
as a Lender
       
By:
/s/ THANE RATTEW
 
Name:
Thane Rattew
 
Title:
Managing Director

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

 
 
     
MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender
       
By:
/s/ REBECCA A. HANCOCK
 
Name:
Rebecca A. Hancock
 
Title:
Bank Officer

 

PEPCO HOLDINGS, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
OCTOBER 2009
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
PRICING SCHEDULE
 

 
Level I Status
Level II status
Level III
Status
 
Applicable Margin
2.50%
3.00%
3.50%
Commitment Fee Rate
0.50%
0.625%
0.75%

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the other provisions of this Schedule:
 
“Level I Rating” means, on any date, Borrower’s Moody’s Rating is Baa2 or
better, Borrower’s S&P Rating is BBB or better or Borrower’s Fitch Rating is BBB
or better.
 
“Level I Status” exists with respect to Borrower on any date if, on such date,
Borrower has qualified for a Level I Rating in accordance with the terms and
provisions of this Schedule 1.
 
“Level II Rating” means, on any date, (i) Borrower has not qualified for Level I
Status and (ii) Borrower’s Moody’s Rating is Baa3, Borrower’s S&P Rating is BBB-
or Borrower’s Fitch Rating is BBB-.
 
“Level II Status” exists with respect to Borrower on any date if, on such date,
Borrower has qualified for a Level II Rating in accordance with the terms and
provisions of this Schedule 1.
 
“Level III Rating” means, on any date, Borrower has not qualified for Level I
Status or Level II Status.
 
“Level III Status” exists with respect to Borrower on any date if, on such date,
Borrower has qualified for a Level III Rating in accordance with the terms and
provisions of this Schedule 1.
 
 “Fitch Rating” means, at any time, the ratings issued by Fitch Ratings and then
in effect with respect to Borrower’s unsecured long-term debt securities without
third-party credit enhancement.
 
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to Borrower’s senior unsecured long term debt securities
without third party credit enhancement.
 
“Rating” means the Fitch Rating, the Moody’s Rating or the S&P Rating.
 
“Rating Agency” shall mean Fitch, Moody’s or S&P.
 
“Rating Levels” means the Level I Rating, the Level II Rating and the Level III
Rating; “Rating Level” means any one of the foregoing, as applicable.
 
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to Borrower’s senior unsecured long term debt securities without
third party credit enhancement.
 
“Status” means Level I Status, Level II Status or Level III Status.
 

 
 

--------------------------------------------------------------------------------

 

The Applicable Margin and the Commitment Fee Rate shall be determined in
accordance with the above based on Borrower’s Status as determined from its then
current Rating Level.
 
If all three (3) Ratings fall in the same Rating Level, the Applicable Margin
and the Commitment Fee Rate shall be based upon the Rating Level indicated by
such Ratings.  If Borrower is split-rated and all three (3) Ratings fall in
different Rating Levels, the Applicable Margin and the Commitment Fee Rate shall
be based upon the Rating Level indicated by the middle Rating.  If Borrower is
split-rated and two (2) of the Ratings fall in the same Rating Level, (the
“Majority Level”) and the third Rating is in a different Rating Level, the
Applicable Margin and the Commitment Fee Rate shall be based upon the Majority
Level.  In the event that Borrower shall maintain Ratings from only two (2) of
Moody’s, S&P and Fitch and there is a split-rating, the Applicable Margin and
the Commitment Fee Rate shall be based upon the higher Rating Level (i.e. lower
pricing).  In the event that Borrower shall maintain only one (1) Rating or no
Rating, the Applicable Margin and the Commitment Fee Rate shall be based upon a
Level III Rating.
 
Any change in the Applicable Margin by reason of a change in the Moody’s Rating,
the S&P Rating or the Fitch Rating shall become effective on the date of
announcement or publication by the respective Rating Agency of a change in such
Rating or, in the absence of such announcement or publication, on the effective
date of such changed Rating.  For purposes of this Schedule 1, the Moody’s
Rating, the S&P Rating and the Fitch Rating in effect for Borrower on any date
are that in effect at the close of business on such date.
 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2
 
COMMITMENTS AND PRO RATA SHARES
 
Lender
 
 
Amount of
Commitment
 
 
Pro Rata Share
 
Bank of America, N.A.
 
$50,000,000
 
12.500000000%
JPMorgan Chase Bank, N.A.
 
$48,000,000
 
12.000000000%
The Bank of Nova Scotia
 
$48,000,000
 
12.000000000%
KeyBank National Association
 
$48,000,000
 
12.000000000%
SunTrust Bank
 
$48,000,000
 
12.000000000%
Wells Fargo Bank, N.A.
 
$46,000,000
 
11.500000000%
Morgan Stanley Bank, N.A.
 
$46,000,000
 
11.500000000%
Credit Suisse, Cayman Islands Branch
 
$46,000,000
 
11.500000000%
Manufacturers and Traders Trust Company
 
$20,000,000
 
5.000000000%
TOTAL:
 
$400,000,000
 
100%

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3
SIGNIFICANT SUBSIDIARIES
 
Name of Company Controlled
 
Owned By
 
Percent
Ownership
         
Potomac Electric Power Company
(a D.C. and Virginia corporation)
 
Pepco Holdings, Inc.
 
100%
         
Conectiv
(a Delaware corporation)
 
Pepco Holdings, Inc.
 
100%
         
Delmarva Power & Light Company
(a Delaware and Virginia corporation)
 
Conectiv
 
100%
         
Atlantic City Electric Company
(a New Jersey corporation)
 
Conectiv
 
100%
         
Conectiv Energy Holding Company
(a Delaware corporation)
 
Conectiv
 
100%
         
Conectiv Delmarva Generation, Inc.
(a Delaware corporation)
 
Conectiv Energy Holding Company
 
100%
         
ACE REIT, Inc.
 
Conectiv Energy Holding Company
 
100%
         
Potomac Capital Investment Corp
(a Delaware corporation)
 
Pepco Holdings, Inc.
 
100%
         
Conectiv Energy Supply, Inc.
(a Delaware corporation)
 
Conectiv Energy Holding Company
 
100%
         
Pepco Energy Services, Inc.
 
Pepco Holdings, Inc.
 
100%

 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4
 
LIENS
 
Incurred By
Owed To
Property
Encumbered
Maturity
Amount of
Indebtedness
Potomac Electric Power Co.
GE Bankers Leasing
Vehicles, Office Equip., Computers
 
Master Agreement
$7,476,213 (1)
PHI Service Company
GE Bankers Leasing
Office Equip., Computers
 
Master Agreement
$7,025,115 (1)
Atlantic City Electric Co.
GE Bankers Leasing
Vehicles, Office Equip., Computers
 
Master Agreement
$7,666,484 (1)
Delmarva Power & Light Co.
GE Bankers Leasing
Vehicles, Office Equip., Computers
 
Master Agreement
$12,131,409 (1)
Potomac Electric Power Co.
BOA Leasing
Vehicles, Office Equip., Computers
 
Master Agreement
$3,478,469 (1)
PHI Service Company
BOA Leasing
Office Equip., Computers
 
Master Agreement
$5,669,020 (1)
Atlantic City Electric Co.
BOA Leasing
Vehicles, Office Equip., Computers
 
Master Agreement
$1,831,785 (1)
Delmarva Power & Light Co.
BOA Leasing
Vehicles, Office Equip., Computers
 
Master Agreement
$5,521,804 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
Hannon Armstrong
Pepco Funding Corp.
 
Contract Payments Receivable
Master Agreement
$1,200,913 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
Citizen Leasing Corp.
Contract Payments Receivable
Master Agreement
$7,235,177 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
National City Commercial Capital
Contract Payments Receivable
Master Agreement
$11,021,712 (1)
 
(1)  The amount of this lien fluctuates with the amount of accounts receivable
created by this program.  The amount listed is as of August 31, 2009.
 

 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
COMPLIANCE CERTIFICATE
 
To:
The Agent and the Lenders under the
Credit Agreement referred to below

 
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of October 16, 2009 (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”) among Pepco
Holdings, Inc. (“Borrower”), the Lenders from time to time party thereto and
Bank of America, N.A., as Agent.  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the respective meanings ascribed
thereto in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected _________of Borrower.
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default with respect to Borrower during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below:
 
[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]
 
4.           Schedule 1 attached hereto sets forth true and accurate
computations of certain covenant ratios in the Credit Agreement which are
applicable to Borrower.
 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of ________,
20__.
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance as of _________ with
provisions of Section 6.13 of
the Credit Agreement
 
[INSERT FORMULA FOR CALCULATION]
 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Swingline Loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.
 
1.
Assignor:
           
2.
Assignee:
 
[and is an
   
Affiliate of [identify Lender]]
         
3.
Borrower:
Pepco Holdings, Inc., a Delaware corporation
     
4.
Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
Amended and Restated Credit Agreement dated as of October 16, 2009 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among the Borrower, the Lenders from time to time party thereto and Bank of
America, N.A., as Agent and Swingline Lender.

 
 
 

 
 

--------------------------------------------------------------------------------

 

 
6.
Assigned Interest:
 

 
Aggregate Amount of Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned1
Pro Rata Share of Commitment/Loans2
                 

 
7.
Trade Date:
           
8.
Effective Date:
   

 
The terms set forth in this Assignment Agreement are hereby agreed to:
 
ASSIGNOR:
[NAME OF ASSIGNOR]
 
By:
   
Name:
   
Title:
             
ASSIGNEE:
[NAME OF ASSIGNEE]
 
By:
   
Name:
   
Title:
 

 



--------------------------------------------------------------------------------

 
1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.  
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
 

--------------------------------------------------------------------------------

 

 
[Consented to and]3 Accepted:
 
BANK OF AMERICA, N.A.,
as Agent
 
By:
 
Name:
 
Title:
       
[Consented to]4:
 
PEPCO HOLDINGS, INC.,
a Delaware corporation
 
By:
 
Name:
 
Title:
     
[Consented to:] 5
 
BANK OF AMERICA, N.A.,
as Swingline Lender
 
By:
 
Name:
 
Title:
     

 
 



--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.  
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.  
5 To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

 


Annex 1 to Assignment Agreement
 
STANDARD TERMS AND CONDITIONS
 
1.  Representations and Warranties.
 
1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 12.3(a) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 12.3(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest, (vii) if applicable, attached hereto are the
forms prescribed by the Internal Revenue Service of the United States certifying
that the Assignee is entitled to receive payments under the Loan Documents
without deduction or withholding of any United States federal income taxes and
(viii) none of the funds, monies, assets or other consideration being used to
make the purchase and assumption hereunder are “plan assets” as defined under
ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA; and (b) agrees that (i) it
will, independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.  The Assignee hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.
 
2.   Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
 

 
 

--------------------------------------------------------------------------------

 

3.  General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number  of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Assignment Agreement by signing any
such counterpart.  Delivery of an executed counterpart of a signature page of
this Assignment Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Assignment
Agreement.  This Assignment Agreement shall be construed in accordance with the
internal laws (including Sections 5.1401 and 5.1402 of the General Obligations
Law, but otherwise without regard to the conflict of laws provisions thereof) of
the State of New York, but giving effect to all federal laws applicable to
national banks.



 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
NOTE
 
[Date]
 
Pepco Holdings, Inc. (the “Borrower”) promises to pay to ________________ (the
“Lender”) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to the Credit Agreement (as defined below), at the
office of the Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Credit Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Facility Termination Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, that certain Amended and Restated Credit Agreement dated as of
October 16, 2009 (as amended or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders party thereto, including
the Lender, and Bank of America, N.A., as Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Credit Agreement.
 
All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTIONS 5.1401 AND 5.1402 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 

   
PEPCO HOLDINGS, INC.
         
By:
     
Print Name:
     
Title:
 

 
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF PEPCO HOLDINGS, INC.
 
DATED ____________________
 
 
 
 
Date
Principal Amount of Loan
Maturity of Interest Period
Principal Amount Paid
Unpaid Balance
                                                                               
                                                                               
                   

 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
